Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 1 of 98

 
 

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA

Vv.

CHAD E. AUSTIN

ek ek ke kK kK kK &k kK &

CR.98-1231-01-M
November 12, 1999
9:40 a.m.

+ + + HF F * 4 %

TRANSCRIPT OF DISPOSITION
BEFORE THE HONORABLE STEVEN J. McAULIFFE

Appearances:

For the Government:

For Probation:

For the Defendant:

Standby counsel:

Court Reporter:

Donald Feith, Esq.
U.S. Attorney's Office
55 Pleasant Street
Concord, NH 03301

Denis Linehan
U.S. Probation Office

Chad Austin, Pro se

Bjorn Lange, Esq.

Federal Defender's Office
22 Bridge Street

Concord, NH 03301

Diane M. Churas, CSR, RPR
Official Court Reporter
United States District Court
55 Pleasant Street, Rm. 110
Concord, NH 03301
(603)226-8829

 

COPY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BEFORE THE COURT

THE CLERK: We have for consideration this

‘morning a sentencing in the matter of United States

versus Chad Austin, Criminal Case No. 98-131-01-M.

THE COURT: All right. Mr. Austin, are you
representing yourself this morning or Mr. Lange?

MR. LANGE: Your Honor, I'm going to start
as standby counsel. I think I have a better handle on
some of the issues. The defendant wants to raise
other issues that I don't want to raise.

THE COURT: All right. Mr. Austin, have you
had an opportunity to review the presentence
investigation report with Mr. Lange?

MR. AUSTIN: Yes, I have.

THE COURT: The report will be placed in the
record under seal. If an appeal is taken from the
sentence imposed, both parties will have access to the
report for the purposes of appeal.

All right, Mr. Lange, what issues would you
like to raise?

MR. LANGE: I had sent a letter to the
probation officer earlier this week after my client
and I reviewed the presentence investigation first
draft last Friday. I stand by the objections laid out

in that letter, except for the $2,000 enhancement for

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

the theft of the -- interstate transportation of the
Jetta. I received on Wednesday facsimile
documentation of the value of that loss, so I withdraw
that objection.

I stand on my other objections, and they are
as follows: I object to the two-level enhancement
laid out in paragraph 22 of the PSI for the Hardv
children beina vulnerable victims for the reasons laid
out in my letter of November 6th, appended to the
amended probation investigation report. And those
reasons, simply stated, are that when my client
crashed through the glass of that slider at 9 Pope
Street in Salem, he had no idea who, if anybody, was
inside that house. He was going through that window
to escape the numerous law enforcement officers that
were in pursuit. There had been gunfire prior to him
going into the Hardy home.

The children left the home well prior to Mr.
Hardy getting into an altercation with Mr. Austin,
whereafter Mr. Austin was quickly apprehended and
taken into custody.

My recollection, although I'm not sure this
is in the trial record up here, is that at some point
those two twins were asleep during the time the

defendant was present in their parents' home.

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

For those reasons I would argue that there

—

not be a two-level enhancement based on the Hardy

ee ee er ne cere ee

children.
Co

THE COURT: You don't contest they're

 

vulnerable victims. Your argument is he didn't know
it.

MR. LANGE: That's right, your Honor.

That's right. I mean I understand by age, four years
old would be vulnerable. My position is that their
status, their age, had nothing to do with Mr. Austin's
conduct. It's not a case where he sought out those
children by virtue of anything. He had no idea who
was in the house when he broke through the glass.

The next objection --

THE COURT: Why don't we take them one at a
time if you don't mind. Mr. Feith?

MR. FEITH: Your Honor, briefly, the
application of the adjustment doesn't require that
sort of knowledge. The example used in the commentary
is a robber who takes a handicapped victim.

Presumably a robber who goes into a bank and finds a
handicapped victim in the bank didn't know that person
necessarily was in the bank, and I don't believe the
government would have to prove he did, as long as he

takes them as a hostage or uses them in a way that the

 

 

 
11

12

13

14

15

17

18

19

20

21

22

23

24

25

 

 

vulnerable victim enhancement applies.

The cases that I cited in my memo also
talked about targeting. And after Application Note 3
was withdrawn in 1995 -- there was an argument prior
to that date that targeting was indeed required, but I
think the Gill case says, at least since the
withdrawal of that note by the Sentencing Commission,
targeting is not required.

THE COURT: All right. Thank you, Mr.
Feith. That objection is overruled. Mr. Lange, I
find that the continued holding by Mr. Austin of the
young children as hostages during the course of the
kidnapping -- basically at some point he certainly was
aware that he was holding vulnerable children in a
very, very dangerous position. So that objection is
overruled.

MR. AUSTIN: Hold on just a minute. Your
Honor, I'd like to do this. I'd like Mr. Lange not to
do this.

THE COURT: Well, that's certainly your
right. Once again, let me remind you, you're not
qualified. You really don't know what you're doing.
You can't possibly help yourself. You're probably
going to hurt yourself. But it's your right to go

ahead and hurt yourself if that's what you want to do.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. AUSTIN: Last time you told me that I
was driving into a brick wall at a hundred miles an
hour by myself. Well, if I'm going to do that, I'd
rather be sitting in the driver's seat than in the
passenger seat.

THE COURT: The Constitution gives you that
right, Mr. Austin, so you go ahead.

MR. AUSTIN: Let's start with 17th.

THE COURT: Well, this isn't like a free
opportunity to just filibuster. You have to raise
objections related to the presentence investigation
report based upon the guidelines. So let's not start
with a review of the presentence investigation
report. Tell me what your objection is, and then
we'll discuss what the legal merits of it are.

MR. AUSTIN: Okay. My objection is that
it's a double count. 17 and 18 is a double count.
Because in the guideline for bank robbery -- in this
presentence investigation, if you go to page three, it
gives the definition of a financial institution.
Financial Deposit Institution Corporation, which is
counted in in the basic offense level for bank
robbery, which is an offense level of 20; right? So
No. 18 with the two-point enhancement is already added

in on No. 17. So it's a double count.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: I guess I'm not following you.

MR. AUSTIN: Okay. Paragraph 17 of the PSI.

THE COURT: Right.

MR. AUSTIN: Okay. Gives me a base offense
level of 20 for bank robbery.

THE COURT: Yes.

MR. AUSTIN: Okay. 18 goes on to -- it's a
two-point enhancement because they say it's not a
financial institution. But if you go to page three,
in the definition of bank robbery in this PSI, it says
the deposit of this financial institution being
insured by the Federal Deposit Incorporation, FDIC.

THE COURT: Yes. But actually the guideline
is 2B3.1. 2B3.1 is for robbery of any kind, robbery
of your neighbor, robbery of anybody.

MR. AUSTIN: So why does it say bank
robbery?

THE COURT: Because you start with 20 for
robbery, any kind of robbery. Any kind of robbery is
20. Then you go down to (b). And (b) (1) is if you've
robbed a financial institution or post office, then
you get two more.

You robbed someone, so you get 20, and you
robbed a financial institution, so you get two more.

So that's 22.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

MR. AUSTIN: Right.

THE COURT: So that's correct.

MR. AUSTIN: There's no argument for that
whatsoever.

THE COURT: Not that I can see.

MR. AUSTIN: Okay.

THE COURT: I mean you did rob a bank. That
is a financial institution and it is robbery. That's
22,

MR. AUSTIN: So the Sentencing Commission
Guideline doesn't count in the bank?

THE COURT: No, because -- you're starting
ahead of yourself. The first step is did you rob
someone, anybody? Answer, yes. What do you get for
robbing someone? You get 20. What if it was a bank
as opposed to your neighbor? Well, you get two more.
So 17 and 18 are correct.

MR. AUSTIN: On that 17 and 18, say it
wasn't a bank you robbed. Say it was something
different.

THE COURT: Well, it wasn't. It was a bank.

MR. AUSTIN: I understand that. And I'm
charged with bank robbery. Count 1 is bank robbery;
right?

THE COURT: That's correct.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. AUSTIN: So it gives me an offense level
of 20. That's what I'm seeing.

THE COURT: No. Robbery gives you 20. Bank
robbery gives you 22. 20 for robbery, two for bank,
22.

MR. AUSTIN: Okay.

THE COURT: All right. Any other
objections?

MR. AUSTIN: Yeah. I'd go to 20 and 22 on
the same page. 20 says that I physically restrained
people in the Hardy home, which is in Massachusetts.
22 is the same count. It's using the same conduct as
20.

THE COURT: No. Once again, 20 says you
restrained somebody. 22 says you restrained people
who were particularly vulnerable. That's what Mr.
Lange just raised.

MR. AUSTIN: Right.

THE COURT: So you get plus two if you
restrain anybody. You get another two if they're
particularly vulnerable.

MR. AUSTIN: It's the same thing.

THE COURT: No, it isn't, because you can
restrain people who aren't particularly vulnerable.

MR. AUSTIN: So the way you read that and

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

 

 

the way the law states that, it doesn't say -- it says
that if there's three people in that home --

THE COURT: No. What it says is, if you
restrain someone physically, add two. If the people
you restrained physically happened to be particularly
vulnerable, add another two. You restrained people,
the Hardys. The Hardy boys were particularly
vulnerable. So you get two for restraining people and
another two for restraining people who were
particularly vulnerable, the boys.

MR. AUSTIN: Okay.

THE COURT: That objection is overruled as
well.

MR. AUSTIN: All right. 23 and 25 are
double counted. Official victims. Official victim is
somebody that's -- an officer is not an official
victim when he's acting under his lawful duties. He's
not an official victim. Official victim would be if I
sought out the prosecutor knowing he was a
prosecutor. That's an official victim. A police
officer is not an official victim in the line of
duty. He's just doing the duties that are required of
him.

Not to mention that I took the trial to

Massachusetts, and I've already been charged for them

 

 
17

18

19

20

21

22

23

24

25

11

 

 

crimes in Massachusetts.

THE COURT: I guess I'm not sure what your
argument is on 3A1.2. 3A1.2(b), which is the
reference the probation officer has given, provides
that you get a three-level increase if, during the
course of the offense or immediate flight therefrom,
the defendant, knowing or having reasonable cause to
believe that a person was a law enforcement or
corrections officer, assaulted such officer ina
Manner creating a substantial risk of serious bodily
injury.

There's no doubt that you did that; right?

 

Shooting at a police officer who was chasing you --

MR. AUSTIN: Where did you just read that

 

from, if you don't mind me asking?

THE COURT: Not at all. 3A1.2(b). Do you
have a copy of the guidelines there, Mr. Lange, by
any chance? You're looking at the presentence
investigation report, Mr. Austin. That makes
reference to the guideline section --

MR. AUSTIN: Yeah, I know.

THE COURT: -- that's applicable.

MR. AUSTIN: I know, sir.

THE COURT: So you have to then look at the

guideline section in the book.

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

 

 

MR. AUSTIN: Official victims in the way
that this is written right here though states that -
the meaning of that, the officers are not official

victims.

THE COURT: Well, what you really have to do

-- that's the title of the guideline section. So you

really have to go to the book. And if you'll see the

title of the Section 3A1.2, that title is "Official

Victim," and then there's two parts to it, (a) and
(b). And the probation officer has referenced
Part (b).

So "official victim" means what Part (b)
says it means. And in Part (b) it says, if you, wit
cause to believe or knowing that a police officer is
involved, assault such officer, then you get three

more.

You knew or had reason to believe a police
officer was involved and you were shooting at him, s

you get three more.

MR. AUSTIN: Yeah, but I went to trial on

h

°o

that stuff in Massachusetts. The way that this reads

in this, you're basically giving me more time -- every

offense level, you bump this up, the three points.

went to trial on that stuff in Massachusetts. So

isn't that like a double jeopardy?

I

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13

 

 

THE COURT: I'm not sure you went to trial
on shooting at the New Hampshire police officer; did
you?

MR. AUSTIN: Yes, I did, sir.

THE COURT: Did he, Mr. Feith?

MR. FEITH: Your Honor, it's my
understanding, both from Massachusetts and from the
probation report, that the offenses to which he was

found guilty in Massachusetts concerned the

 

 

Massachusetts police officers. They did not include
Deputy Chief David Currier. He was charged in an

a

 

 

 

indictment with Mr. Currier down there, but the

_—

convictions came from the Massachusetts police

ee

 

officer, and that's why the government requested that

a

 

—

on this particular paragraph the Court find it be

 

 

based on the shooting on Seabrook Deputy Chief David

 

 

Currier.
~—

MR. AUSTIN: Sir, at trial in Massachusetts
I was charged with all counts -- all seven counts of

armed assault with the attempted murder on the police
officers. I was found not guilty of all seven of them
counts.

THE COURT: Well, again, you really don't
know what you're doing, and I can't give you a course

in the Sentencing Guideline during this one hour or

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

14

 

 

so.

MR. AUSTIN: I know this.

THE COURT: But here's the problem. It's a
different standard of proof, a different burden of
proof. Meaning you weren't found innocent, in other
words. You were not convicted. In other words, the
government did not prove those charges beyond a
reasonable doubt in Massachusetts, the ones for which
you were acquitted. That is not the same thing as
saying you didn't do it. All that says is that the
government didn't prove it beyond a reasonable doubt.

MR. AUSTIN: That's right.

THE COURT: So there's no binding effect, if
you will, on an acquittal. You don't get to come in
here and say I was acquitted in Massachusetts,
therefore, I didn't do it.

MR. AUSTIN: No, I understand.

THE COURT: The burden of proof here is by a
preponderance, so -- in other words, is it more likely
than not that you engaged in this conduct? So what
Mr. Feith is suggesting is, is it more likely than not
that you engaged in shooting at a New Hampshire police
officer in connection with your flight from the bank
robbery? The answer to that question is yes. If it's

more likely than not that you did that, then you get

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

15

 

 

the enhancement. And it really doesn't matter that
you were acquitted in Massachusetts.

MR. AUSTIN: So 23 and 25 on page six are
not in the same conduct? Because that's my argument.

THE COURT: Well, all right. 23 is an
appropriate adjustment based upon the fact that you
were shooting at Officer Currier, knowing he was a
police officer -- certainly having reason to know he
was a police officer since he was chasing you, and you
turned around and shot at him.

MR. AUSTIN: But the official victim point
of that would be that -- my argument to that would be
that he's not an official victim. He's only acting
under his duties as a law enforcement officer.

THE COURT: That's totally a meritless
argument because official victim, as the term applies
to you, is found in 3A1.2(e), and that doesn't require
any sort of official conduct. It just requires that
he be a police officer, that you know he was a police
officer, and that during the course of your immediate
flight from the offense, the bank robbery, you shot at
him or assaulted him. That's all it requires. And
you did all that, so you get the enhancement.

Now, what's your next argument related to

25?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

16

 

 

MR. AUSTIN: 25 is the same conduct that
goes to 23. It goes back to the police officer's
unit. It's the same course of conduct.

THE COURT: Yes, that's probably true, but
there are different qualities involved in your conduct
that are being punished. There are different actions
and the different qualitative nature of the actions
that are being punished. That's why you get these
enhancements. So what you really have to do is turn
to 3Cl.1 or 1.2.

MR. FEITH: Your Honor, just for purposes of
clarity, the government bases that particular
enhancement on the testimony from Deputy Chief Currier
that the chase exceeded speeds of 80 to a hundred |
miles an hour between Seabrook, New Hampshire, and the
end point of Deputy Currier's chase in Massachusetts.
Those speeds and that recklessness and driving that
fast, not only on Interstate 95 but on some state
roads, 107 in Seabrook I believe was the testimony, as
well as I think it was Route 10 in Massachusetts --
110 in Massachusetts. That's what the government asks
that that enhancement be based on.

THE COURT: Do you understand that?

MR. AUSTIN: I wasn't charged with any kind

of driving offense whatsoever. In that conduct on

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

17

 

 

that day, there was no driving offense.

THE COURT: That doesn't mean you didn't
violate the driving rules of the road, that doesn't
mean you didn't act recklessly, and it doesn't mean
you didn't endanger somebody.

MR. AUSTIN: Yeah, but did I get charged
with it?

THE COURT: Well, at some point they
probably decided that there were diminishing returns
in charging you with every conceivable offense you
committed. They don't have to charge you with every
conceivable offense that you committed in order for
the Sentencing Guidelines to take into account your
conduct.

So the real question is, were you fleeing an
officer? In the course of fleeing an officer, did you
recklessly create a substantial risk of death or
serious bodily injury?

MR. AUSTIN: And that's what I got the
three-point enhancement on 23 for.

THE COURT: No, you got that for shooting at
a police officer. You're getting the 25 paragraph
enhancement for the reckless conduct that seriously
endangered people when you were driving like a maniac

down the road to Massachusetts.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

18

 

 

MR. AUSTIN: So you're saying that you don't
need no proof of anything. I could have been doing 20
miles under the speed limit and it wouldn't matter
because --

THE COURT: No, you need proof, but the
proof was provided by the testimony at the trial by
the officers, which I credit. So I find by a
preponderance of the evidence more likely than not
that you in fact were driving in a reckless and
endangering way, putting at substantial risk of death
or serious bodily injury many other people, all those
who happened to be unfortunate enough to be in your
path.

MR. AUSTIN: Then how come it says law
enforcement officers on 25?

THE COURT: Because that's assaulting them.

MR. AUSTIN: Because that's what's referring
to them.

THE COURT: No. You were fleeing from
them. That's what you were doing. Is there some
doubt that you were fleeing from the officers that
were chasing you?

(mr. AUSTIN: There's no doubt . )
THE COURT: So in the act of fleeing from

the officers -- that's just the act of fleeing from

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

19

 

 

them -- you engaged in reckless conduct which
substantially endangered the lives or health and
safety of others by your driving. So you get two for
that.

MR. AUSTIN: So 23 and 25 are not the same.

THE COURT: No, they're not.

MR. AUSTIN: They're different?

THE COURT: They're quite different.

MR. AUSTIN: And the no official victims,
you're saying to me that the police officers are
definitely official victims, no matter what.

THE COURT: No, not no matter what. They're
official victims within the meaning of the guidelines
if the conduct qualifies under Section 3A1.1(b) -- or
3A, I'm sorry, 1.2(b). 3BA1.2(b). And they do.

MR. AUSTIN: So there's no double counting
on them?

THE COURT: No.

MR. AUSTIN: All right. I'll take a seat.

THE COURT: Mr. Lange, are there any other
objections you'd like to raise?

MR. LANGE: I don't know if this is an
objection, but I submitted a sentencing memorandum on
the concurrent consecutive question. I cited case

law.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

20

 

 

THE COURT: I wasn't really sure where that
was going actually.

MR. LANGE: The government is asking that
the sentences on counts other than Count 2, which I
concede has to be consecutive to all pending
sentences, that the defendant doesn't --

THE COURT: Well, that's what fooled me. I
was being beguiled there a little bit. You don't
win. All you can do is take it out of mandatory and
put it into discretionary; right?

MR. LANGE: No, your Honor. I think that
under 5G1.3(c) -- I'm sorry, (b), is a guideline that
the Court is obliged to follow. 5G1.3(c) is a policy
statement which provides guidance which the Court must
consider, which gives the Court considerable
discretion and which does not channel or cabin that
discretion.

My argument is that Guideline Section
5G1.3(b) does apply to all of the counts other than
Count 2, which is to say Count 1, 3, 4 and 5, and
whatever sentence you impose today on those counts has
to be concurrent.

THE COURT: No. No. I think maybe you
misspoke. You're saying 5G1.3{(a) does not apply;

right?

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21

 

 

MR. LANGE: I am. That's correct, your
Honor.

THE COURT: Does not apply?

MR. LANGE: Right; because the defendant was
on, as I understand it, parole or probation, but that
does not constitute serving a term of imprisonment
under the case law or the specific language of
Guideline Section 5G1.3(a).

THE COURT: All right. So then you say (b)
applies, and then the next step has to be that the
undischarged term of imprisonment -- which would be
Massachusetts; right?

MR. LANGE: Right.

THE COURT: -- have been fully taken into
account in determining the offense level for the
instant offense.

MR. LANGE: That's right.

THE COURT: But they haven't been taken into
account at all in determining the instant offense;
have they?

MR. LANGE: They have, your Honor. They've
been taken into account as relevant conduct, a single
course of conduct. The cases that I cite in my memo,
the First Circuit cases and the -- I'm sorry, the

First Circuit case, and more importantly the Eleventh

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22

 

 

Circuit case, Blanc, all indicate that that phrase
"fully taken into account" incorporates relevant
conduct as defined under 1B1.3.

The defendant engaged in a single course of

conduct in a time frame here on February 11th. He

 

stole a car here in Concord, apparently stole a gun in

 

Dover -- or at least used a car that was stolen in
Concord and used a gun that was stolen in Dover. He
robbed a bank in Portsmouth, used the same vehicle to
flee from Portsmouth through Hampton, where he had his
encounter with -- I don't remember his name -- when he
called him at trial, an off-duty trooper, Peter
Hilchey.

He then fled through Seabrook, where he was
pursued by Officer Currier down into Massachusetts,
where he was further pursued by officers from
Portsmouth, New Ipswich, Beverly, Salem, ultimately
crashes the car on Prospect Street in Salem, breaks
into the slider at 9 Pope Street, goes into the Hardy
home where he's ultimately apprehended. So it's a
Single course of conduct.

THE COURT: It may well be. But it's not
fully taken into account. Are there any cases that
talk about that means?

MR. LANGE: Yes.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

 

 

THE COURT: "Fully taken into account"?

MR. LANGE: Yes, there are, your Honor, and
I cite them at pages three and four of my motion.

THE COURT: But those don't -- "fully take
into account" means this guideline sentence was
calculated based upon the counts of conviction, the
prior counts of conviction. Isn't that what it
means? Why is the government wrong? The government
suggested, yes, there are a couple of enhancements
here that probably were a factor in the Massachusetts
sentence, but that's about it.

MR. LANGE: Your Honor, the government's
wrong on two grounds. The government's wrong simply
in its categorization of what the superior court judge
did in Salem. She did, and it's clear from the
transcript, consider the defendant's conduct. And you
can see it at page five of the portion of the November
4th, 1998, transcript that's appended to the
government's sentencing memoranda.

And you can see there that Judge Merrick
considered the defendant's conduct just as any judge
would and just as you're obliged to as a federal judge
under the guidelines, the conduct as a whole, looking
to the complete course of conduct. It's already

indicated that conduct began in New Hampshire,

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

24

 

 

included the offenses the defendant's been convicted
of here, and ended in Massachusetts, including the
offenses he's already been convicted of and sentenced
for down there.

THE COURT: Well, she specifically just
said, as I read it -- she specifically just said, I'm
naturally taking into account the victims; that is,
the high-speed chase victims and the Hardy children.
But that would just --

MR. LANGE: That's not what she does, your
Honor. You can see in the first full paragraph on

paragraph five, she says that at one point during the

day of this incident, you sat down somewhere and, very

calmly and calculating, took a nine-millimeter weapon
with you.

So she begins, just as this Court would,
with the beginning of the criminal episode, which was
the theft of the gun or the use of the gun, the stolen
gun, which was up here in New Hampshire. But she
considered the course of conduct.

THE COURT: She's not ignoring what
happened, but she's not sentencing on that basis.

MR. LANGE: I don't think she has to, your
Honor. I think that under the Blanc case, relevant

conduct, conduct which is relevant conduct is conduct

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

25

 

 

that falls within the definition of, quote, fully
taken into account, unquote, in Guideline Section
5G1.3(b).

And as the Court -- as the Eleventh Circuit
said there, it doesn't matter whether the district
court or the prior court actually considered the
activity when it calculated the base level. The
concept here is relevant conduct.

THE COURT: But that's different. It's
different when you're talking about two federal courts
and two different applications of the guidelines,
isn't it, than when you're talking about what a state
sentencing judge, which has much more latitude than I
have in terms of sentencing, there's no -- there's no
precise way to say what was taken into account. But
she certainly didn't sentence him for the bank
robbery, and you're suggesting to me I can't sentence
him consecutively for the bank robbery because she
thought about what he'd done that day. That's clearly
wrong.

MR. LANGE: No, your Honor. I think that
you can't -- you can certainly --

THE COURT: Can I sentence him consecutively
for the bank robbery?

MR. LANGE: No, your Honor. No.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

THE COURT: Okay. Well, that's clearly
wrong; isn't it?

MR. LANGE: No, your Honor, I disagree.

THE COURT: Well, we disagree then.
Anything else you'd like to say?

MR. LANGE: No.

THE COURT: All right. Mr. Feith?

MR. FEITH: Your Honor, the government has
nothing more to add than what's in its sentencing
memo. Tf the Court has any questions, the Court's
already noted that the cases cited by the defendant
involved federal crimes.

THE COURT: Yeah, I do have one question.
Why is it just the four points? I mean I suppose an
argument even under your theory could be made that --
your view is the vulnerable victim enhancement should
go out?

MR. FEITH: And the physical restraint as
well.

THE COURT: And what paragraph's that?

MR. FEITH: Those are paragraphs --
vulnerable victim is 22, your Honor, and the physical
restraint is paragraph 20. That's where I think that
clearly involves conduct that was contemplated by the

Massachusetts court.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

27

 

 

THE COURT: Why wouldn't the fleeing from
the officers have been contemplated?

MR. FPEITH: That is --

THE COURT: And why wouldn't the assault on
the officers have been contemplated? I mean assuming
that's the right theory. I'm not even sure. You
might even be giving up too much there, but assuming
that your view is right.

MR. FEITH: I might be giving them too much,
your Honor, but --

THE COURT: But under your theory, accepting
your theory, why wouldn't these qualify as well?

MR. FEITH: The government's position on
that, your Honor, is because we're asking the Court to
base those solely on the New Hampshire officer, not on
any of the Massachusetts officers. I'm asking the
Court to make a finding that those enhancements are
warranted based solely on the testimony of Deputy
Chief Currier. And admittedly, the transcript I
provided the Court of the sentencing from
Massachusetts is less clear on that particular point
than it is on the not taking into account the robbery
point.

But the fact that he was convicted in

Massachusetts of the pursuit charges, if you will,

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

28

 

 

that relate solely to the Massachusetts officers, ina
sense I'm asking the Court to find that that conduct
is warranted solely on the New Hampshire officer and
is distinct from what was --

THE COURT: That's fine. I'm happy to do
that. I've done that. That gives him the
enhancement. That's done and over.

MR. FEITH: Yes.

THE COURT: Now the question is, did she
consider that and -- if I accept your theory, did she
consider that in imposing sentence in Massachusetts?
Mr. Lange suggests, well, yes, she did because she
certainly considered it a continuing course of conduct
pretty much. She certainly didn't sentence him for
the bank robbery. She makes that explicit. That's
explicitly clear that she did not do that.

MR. FEITH: That's true, your Honor, and all
I have is the transcript that I provided the Court.
And to the extent that the judge's comments -- Judge
Merrick's comments are that she considered the
high-speed chase, she doesn't explicitly say the
high-speed chase relating to the Massachusetts
officers.

And further down on page six, she qualifies

the police officers as a generic group as part of the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

29

 

 

victims. Certainly since Mr. Currier was the subject
of an indictment down there, it could be argued that
she contemplated that at her sentencing.

And I guess our only argument with that is,
in light of the acquittal on his charge as opposed to
the Massachusetts charges, we ask that you find that
the transcript does not clearly state that she has
contemplated Deputy Chief Currier's role.

(Pause. )

THE COURT: Mr. Linehan, I'm having a lot of
trouble with this section. If (a) does not apply --
561.3.

MR. LINEHAN: Right, your Honor.

THE COURT: And (a) does not apply. The
undischarged term of imprisonment, which is the
Massachusetts sentence, resulted from offenses that
have been fully taken into account in determination of
the offense level for the instant offense. It doesn't
seem to me that they've been fully taken into account
in determining the offense level for this offense.

But certainly conduct engaged in was taken into
account. In other words, none of the offenses of
conviction in Massachusetts really form a basis for
the guideline determination here, do they, or do

they?

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

30

 

 

MR. LINEHAN: Well, particularly as it
applies to what happened in the home down there, it
does, your Honor.

THE COURT: The vulnerable victims.

MR. LINEHAN: Vulnerable victims, the
restraint of the victims. Since a portion of the
reckless conduct occurred in both states, and in both
states an official victim was involved, I didn't feel
that that was taken into consideration fully under the
guidelines.

THE COURT: What were the convictions in
Massachusetts?

MR. FEITH: Three counts of armed home
invasion, your Honor. Those form the basis for the 30
to 40 sentence. Three counts of kidnapping.

THE COURT: Is there anything about the
police officers, the assault on the police officers?
Convictions I mean.

MR. LINEHAN: Yes, your Honor.

MR. FBEITH: Yes, your Honor. And they're
listed, just for the record purposes, at paragraph 63
and 64 of the presentence report on pages 14 and 15.
Those are the assault with a dangerous weapon and the
armed assault with intent to murder. Three counts on

the paragraph 63, the armed assault with intent to

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

31

 

 

murder, and two counts of assault with a dangerous
weapon. And just for the record again, I note that
the report says the victims were Massachusetts police
officers.

THE COURT: All right. So the reckless
endangerment as a result of the flight was not the
basis of an offense in Massachusetts of conviction.

MR. FEITH: That's correct.

THE COURT: And was not, as far as we know,
taken into account in arriving at the Massachusetts
sentence.

MR. FEITH: That's correct.

THE COURT: And your point would be -- and
the shooting assault with respect to the New Hampshire
police officers was also a separate offense separately
indictable that was not an offense of conviction in
Massachusetts and was not taken into account in
determining the Massachusetts sentence. It's not an
offense taken into account.

MR. FEITH: Certainly that would be the
government's position.

THE COURT: All right. Mr. Lange, your
objection's overruled in part and sustained in part.
I agree with the government that -- I'm not sure

that's probably required, but certainly giving you the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

32

 

 

benefit of the doubt, Mr. Lange, I think the
enhancement for vulnerable victim as set forth in
paragraph 20 should not be taken into account under
5G1.3(b), and the paragraph 20 enhancement under
2B3.1(e) (4) (B) should not be taken into account under
5G1.3(b). And to that extent, your objection's
sustained.

All right. Any other objections, Mr.

Lange?

MR. LANGE: Yes, one other, your Honor. I'd
argue that the use of the loss on the Jetta should not
be double counted. It was used both to enhance the
offense level under robbery, the robbery count, Count
1, and to enhance the loss level on Count 4,
interstate transportation of stolen property.

The bank robbery involved the taking of

money in the amount of $9,000 something -- $9,028.
The defendant should not be given the extra level due
to a loss greater than 10,000 because of the $2,000
loss on the vehicle. I don't dispute the $2,000
figure. I just dispute using the vehicle to enhance
the offense level on Count 1. I don't dispute the use
of it to enhance the offense level in Count 4.

THE COURT: Mr. Feith?

MR. FEITH: Your Honor, the government's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

33

 

 

position is that the probation officer correctly
calculated it and included it under paragraph 39. As
I understand, and I think which is the correct
application, the value of the vehicle was considered
as one of the enhancements under Count 5. And then
after all the counts were calculated and the grouping
rules were applied, it was determined that Count 5
should be grouped with Count 1. And under the
grouping rules, then the value of the car is brought
in.

Instead, because they're grouped offenses --
if they had not been grouped offenses, you'd go to
whether you assign units. But the probation officer
correctly calculated that these are grouped offenses,
so it's like grouped offenses in any multi-count
indictment that involved losses in the individual
counts. You calculate the individual count first, but
if they are grouped, then you do, you know,
essentially one calculation on the grouping laws,
which is what was done here.

MR. AUSTIN: Your Honor --

THE COURT: Well, don't confuse me yet, Mr.
Austin.

Mr. Lange, that strikes me as correct. It

wasn't -- the car value wasn't added on to the robbery

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

34

 

 

loss calculation and then considered in Count 4
separately and then grouped; right?

MR. LANGE: Yes, actually it was.

THE COURT: It was? Is that what happened?

MR. LANGE: Maybe I'm wrong, but that's what
I thought the report indicated.

MR. LINEHAN: If you did each singularly.

In that case the value of the car appears in Count 1

and whatever other count it was, 4 or 5. However, as
far As calculating the guidelines, the value of that

car was only counted once and it was grouped in with

Count 1 with the total loss, your Honor.

THE COURT: Okay.

MR. LINEHAN: So in the total offense
level --

THE COURT: I agree it would be incorrect to
group it with the robbery if the robbery were being
calculated separately; right?

MR. LINEHAN: Right, your Honor. And it was
done, you'll see where each count was -- the
calculations were done for each count, but then the
determination was made not to use any of the
calculations that were in Count 4 or 5, but to just
add that value of the vehicle into the robbery action.

THE COURT: Just so I'm straight, if we were

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

35

 

 

just doing the bank robbery and the theft of the car,
we would not attribute to the bank robbery any loss
occasioned by the theft of the car? We would not do
that?

MR. LINEHAN: If the car was unrelated to
the robbery?

THE COURT: Well, yeah. It's unrelated to
the robbery. It's not part of the robbery.

MR. LINEHAN: You're saying if the car was
unrelated to the robbery, I wouldn't put them
together. But the car was part and parcel of the
conduct.

THE COURT:: Well, that's for grouping.

MR. LINEHAN: That's why I put it in with
the loss.

THE COURT: I know. Grouped, it was counted
as a loss, and the total loss after grouping was the
bank robbery proceeds and the value of the car.

MR. LINEHAN: Correct, your Honor.

THE COURT: It's not bank robbery plus car,
plus car?

MR. LINEHAN: No, your Honor.

THE COURT: All right. That objection is
overruled, Mr. Lange.

MR. LANGE: Your Honor, I want to put an

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

36

 

 

alternative proposition before you. It appears -- I
certainly don't know for certain, but it appears that
the Court is going to impose a robbery sentence
consecutive to the Massachusetts sentences because the
Court's rejected my reading of 5G1.3(b). I accept
that, and I'm not going to try to get the Court to
change its mind.

THE COURT: I probably will, but I haven't
gotten to that point yet. But I have rejected your
argument that a concurrent sentence is required by the
guideline. |

MR. LANGE: If the Court does impose the
robbery sentence consecutive, the Court should not
include the car enhancement. Because use of that
automobile, use of that Jetta, was certainly very much
part of what Judge Merrick had to have considered. It
was a big part of the Massachusetts trial, I'm sure.
This was an important part of this trial, that the
defendant crashed the Jetta in Salem, that he fled the
officers, that he was ultimately convicted of lesser
included offenses of assaults in that Jetta. I want
the Court to understand I'm making this additional
point as well.

THE COURT: All right. Thank you. That

objection is overruled as well.

 

 
10

11

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

37

 

 

All right. Mr. Austin, you had something
else you wanted to say?

MR. AUSTIN: No, sir.

THE COURT: All right. Does the government
have any objections to the presentence investigation
report?

MR. FEITH: None, your Honor.

THE COURT: All right. There being no
further objections, the Court hereby adopts the
findings and recommendations set forth in the
presentence investigation report, with the exceptions
on the record given the rulings that I've made with
regard to discounting the enhancements for vulnerable
victim and restraint.

Accordingly, I hereby find that the total
offense level applicable in this case under the
Sentencing Guidelines is level 28, and the criminal
history category is a criminal history category six.

All right. Mr. Lange, would you like to be
heard on sentencing?

MR. LANGE: Your Honor, I would urge the
Court to exercise its discretion under 5G1.3(c),
impose a sentence at the low end of the applicable
guideline, concurrent with the sentences imposed back

on November 4th of last year by Judge Merrick, except

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

38

 

 

that the sentence on Count 2, the five-year mandatory
sentence, would have to be consecutive. But I'd urge
the Court to impose a concurrent sentence. The
defendant will be a very old man before he finishes
the first set of sentences here in the Massachusetts
case and before he finishes whatever sentence you're
about to impose here, and then he starts the five
years that he has to serve in full. I think it's
common experience that with age, defendants become
less likely to reoffend, particularly in the
spectacular way in which this defendant has conducted
himself to date.

THE COURT: Mr. Feith?

MR. FEITH: Your Honor, the government asks
for a sentence of 175 months on Counts 1 through 4 and
5, to be fully consecutive to his sentence in the
Massachusetts case. That would be Massachusetts,
Essex County Superior Court, Docket 98-770403.

Your Honor, this was an extremely violent
episode, consistent with this defendant's history of
assaultive behavior, as set forth in the detailed
report by the probation officer of this defendant's
criminal history. And by operation of statute, we ask
that Count 2, the 60-month sentence, be consecutive to

the sentence the Court imposes on Counts 1, 3, 4, and

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

39

 

 

THE COURT: All right. I've had a little
trouble following your recommendation in your
memorandum.

MR. FEITH: In light of the Court's ruling
of a total offense level 28 and criminal history
category 6, the calculations set forth in the
government's memorandum don't even follow. You can
just make it fullv consecutive, if that's the Court's
desire, because you've already counted --

THE COURT: Accounted for it because

we've --

MR. FRITH: Yes.

THE COURT: So the argument would be there
is no portion of the guideline sentence that would
overlap with the state sentence because the
enhancements that otherwise would relate have been
nullified.

MR. FEITH: That's correct. If the Court
then determined that a total offense level of 32 is
appropriate, then the government's calculations would
come into play. But in light of the Court's rulings,
they don't come into play.

THE COURT: All right. Mr. Austin, you have

a right of allocution, which means you have the right

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

40

 

 

to address the Court before sentence is imposed.
You're not required to exercise that right, but if
you'd care to, I'd be happy to hear from you now.

MR. AUSTIN: Okay. First of all, I'd like
to start with I've done a lot of things in my life
that I'm not happy with, but the bottom line of all
this is that during my course of actions on February
11ith, 1998, no one got hurt. No one got killed. No
one got seriously maimed. No one's in a wheelchair
over it. And if you give me a sentence of on and
after a 30- or 40-year sentence, you're giving me a
death sentence. That's just the way that that is.

Nobody got hurt. I understand that there
was conduct on that day that was not very good, but 40
years is 40 years. The thought of on and after, I
feel that you're not only sending the message to me
personally, you're sending a message to everybody out
there that if they ever get put in a situation like
that, then you're at the end of the road.

Because in that situation that I was in that
day, I felt I did the best thing. I came out of
there. No one came out of that situation hurt. But
what message will that send to somebody that will be
put in that situation further down the road if they

see my case and they say, geez, look at that? That's

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

41

 

 

history. You're history. You might as well just go
for broke right there. I mean that's what you're
saying.

Basically what I get from this, I look at
the news and I look at the media and I see people kill
people and get twelve years. People kill people and
get fifteen years to life.

And nobody got hurt in my situation but me.
I got shot. ‘I got taken out of this home. I got a
30-to 40-year sentence, and now I'm looking at another
27 years.

I'd just ask that you take a good look into
that and find some kind of reasoning in that, that no
one got hurt. I mean because the bottom line of it is
nobody did get hurt. Obviously people got hurt in the
sense of their feelings and the way that things
happened that day, but physically nobody got hurt.

I'm the only one that got shot. Nobody else died.

And if people could get fifteen to life for
murder, then the message that you're sending is rape
my wife, rape my kids, just don't steal my money.

Kill my brother, but just don't steal my money.

That's basically what this is coming down

to. I stand here by myself today, but there's a lot

of people looking at my case to see what happens with

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

42

 

 

this. And the message that I'm asking is that you
don't send a message out there, if you do get ina
situation like that, you might as well just go for
broke right there. And I'm asking you to take into
consideration the fact that nobody was hurt.

And I have remorse for what has happened. I
feel for the Hardy family, and I truly do have
remorse. But you're putting me in a situation where
-- you're telling me right now, with what you've just
gone over in your guideline calculations, that I'm
looking at forever in prison for not hurting anybody.
And I just feel that that's a totally wrong message
that you want to send to the public.

But if that's the message that you want to
send, then that's just the way that goes, and I'll
hold my head high for whatever sentence you have to
impose. That's it.

THE COURT: All right. Thank you, Mr.
Austin.

Mr. Lange, I think I gave you an opportunity —
to argue; didn't I? Did I give you an opportunity to
argue on sentence?

MR. LANGE: You did, your Honor.

(Pause. )

THE COURT: All right. My math indicates

 

 
10
11
12
13
14
15
fr
“16
17
18
19
20
21
22
23

24

25

43

 

 

that the maximum under the Sentencing Guidelines is
175, 175 months for all but Count 2, and Count 2
requires a 60-month consecutive by statute; is that
correct? So that's 235 months.

MR. FEITH: That's correct, your Honor.

THE COURT: And the sentence in
Massachusetts is what, 30 years?

MR. FEITH: It is 30 to 40, your Honor.

THE COURT: What does that mean, realistic
as a practical matter?

MR. FEITH: Well, we called the records
people at Walpole, and I set forth the dates in the
memo, your Honor. They have calculated three dates.
His maximum release date is February 10th, 2038. What
they characterize as a minimum release date is
February 10th, 2028. But his good conduct discharge
date is -- I believe it's September 2021. That's the
date they gave us, your Honor.

MR. AUSTIN: | Your Honor, it's a mandatory
30- to 40-year sentence.

THE COURT: Well, in Massachusetts that
doesn't always mean you serve it.

MR. FEITH: September 9th, 2021, is what the
records custodian at Walpole gave. -

THE COURT: 2021 best case earliest release

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

44

 

 

date if everything goes right.

MR. FEITH: That's what they call their good
conduct discharge date, that's right, if everything
goes perfect.

MR. AUSTIN: Your Honor --

THE COURT: Yes.

MR. AUSTIN: - Under Truth and Sentencing in

Massachusetts, there is no good time conduct on a 30-

to 40-year sentence. Your minimum is 30 years. Your
Maximum is 40 years. You have to serve the 30 years
before you become eligible for parole. On my 30 to

40-year sentence, I got 30 to 40 years, which means my
minimum is in 30 years. My maximum is in 40. So if
you give me a sentence of 25 years or 24 years
consecutive to 30 years, that's a death sentence.

(Pause. )

MR. LANGE: Your Honor, before you impose
sentence, there's one other thing I'd like to say.

THE COURT: All right.

MR. LANGE: The defendant requests, if he
falls within the BOP criteria, and I don't know what
they are, that he be permitted an additional
recommendation to be incarcerated, if he's not going
to stay in Massachusetts correctional custody, that he

be held at Ft. Devens, at least long enough to be able

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

45

 

 

to consult with his attorney, who is David Nathanson
(ph.) who is doing the appeal for him in the Supreme
Judicial Court in Massachusetts.

He's also requested that I file a notice of

appeal, which I will do, and he wants me off the

case. I will file an appropriate pleading requesting

that David Bownes, or some other attorney who is
willing to represent Mr. Austin, represent him on
appeal.

THE COURT: That doesn't require any action
on my part; does it?

MR. LANGE: It doesn't, your Honor, but the
defendant is very anxious that he make it clear to the
world he does not want me as counsel. And with regard
to the recommendation, of course, you're empowered to
make a recommendation. Bureau of Prisons doesn't have
to follow it.

THE COURT: All right. I don't think I need
to do anything with regard to Mr. Austin's relieving
you. And as to the recommendation, I leave that to
the Bureau of Prisons to determine where the defendant
should be incarcerated.

Was there another request? That was it?

MR. LANGE: Yes.

THE COURT: I dontt think I have anything to

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

46

 

 

 

say about whether you handle the appeal or not, Mr.
Lange. . |

Yes, Mr. Austin?

MR. AUSTIN: One more thing. I just want to
put on the record that I would like to get my
transcripts for my side bars, my openings, my closings
all through my whole trial. Any kind of transcript
I'd like to get. I just want to put that on the
record.

‘MR. LANGE: I'11 do that. He doesn't
believe me, but T will in fact get that.

THE COURT: All right. If you don't get it,
just file a motion, Mr. Austin.

MR. AUSTIN: Okay.

THE COURT: All right. I'll announce the
sentence I intend to impose, but I won't actually
impose it until I've given both parties an opportunity
to raise any additional legal or factual issues they'd
care to raise with regard to the sentence.

The Court intends to impose sentence as
follows: Pursuant to the Sentencing Reform Act of
1984, it is the judgment of this Court that the
defendant, Chad E. Austin, is hereby committed to the

custody of the Bureau of Prisons to be imprisoned for

 

25

term of 175 months on Count 1, 60 months to be

Ln

 

 

 

 
10
11
12
13
14
15
16
17
18
ig
20

ai

23

24

48

 

crime, shall comply with the standard conditions that
have been adopted by this Court, and shall comply with
the foliowing additional conditions: The defendant
shall not illegaily possess any controlled substance.
The defendant shall not possess a firearm as defined
in 18 U.S. Code, Section 921. Defendant shall refrain
from any unlawful use of a controlled substance. The
defendant shall submit to one drug test within fifteen
days of release from imprisonment and at least two
periodic drug tests thereafter as directed by the
probation officer. The defendant shall pay any
financial penalties that is imposed by this judgment
and that remains unpaid at the commencement of the
term of supervised release.

In addition, the defendant shall comply with
the following special conditions: The defendant shall
provide the probation officer with access to any
requested financial information. The defendant shall
not incur new credit charges or open additional lines
of credit without the approval of the probation
officer unless he is in compliance with the
installment payment schedule.

The defendant shall participate in a program

approved by the United States Probation Office for the

 

25

 

treatment of narcotic addiction or drug or aléotot

 

 

 

 

 

 
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24

25

43

 

 

 

 

 

dependency, which will include testing for the
detection of substance use or abuse.

The defendant shall also abstain from the
use of alcoholic beverages and/or all other
intoxicants during and after the course of treatment.
The defendant shall pay for the cost of treatment to

the extent he is able as determined by the probation

officer.

The defendant shall participate in a program
of mental health treatment as directed by the
probation officer until such time as the defendant is
released by the program by the probation officer. The
defendant shall pay for the cost of treatment to the
extent he is able as determined by the probation
officer.

Defendant shall submit his person,
residence, office, or vehicle to a search conducted by
a U.S. probation officer at a reasonable time and in a
reasonable manner based upon reasonable suspicion that
contraband or evidence of a violation of a condition
of release may exist. Failure to submit to a search
may be grounds for revocation. The a@efendant shall
warn any other residents that the premises may be
subject to searches pursuant to this condition.

The defendant shall not possess or have

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
ai
22
23

24

50

 

under his control any dangerous weapons.

It is further ordered that this defendant
shall pay to the United States a special assessment of
$500. It is further ordered that the defendant shall
make restitution to the insurance carrier, the AMICA
Company. Is that AMICA, Mr. Linehan?

MR. LINEHAN: AMICA, yes, your Honor.

THE COURT: Because the balance looks a
little different.

MR. LINEHAN: I believe 4,650 is what they
ultimately disbursed, some of it to the loan company,
some of it to the owner of the vehicle. It's a little
confusing the way it's presented.

THE COURT: No, I see it, with the
deductible, all right, and the balance paid.

All right. It is further ordered that the
defendant make restitution to the AMICA Insurance
Company in the amount of not more than $2,000. The
Court finds that the defendant does not have the
ability to pay a fine in addition to the restitution
ordered in the case. The Court will waive imposition
of a fine in this case.

The payment of total criminal monetary

penalties shall be due as follows: $500 immediately,

 

25

 

balance due in installments to commence 30 days after

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

51

 

 

 

the date of this judgment. In the event the entire
amount of criminal monetary penalties imposed is not
paid prior.to the commencement of supervision, the
U.S. probation officer shall pursue collection of the
amount due and shall request the Court to establish a
payment schedule, if appropriate.

The defendant shall be remanded to the
custody of the United States Marshal. Tt's the
Court's intent to impose a sentence that will
effectively require the defendant to serve an
additional ten years of imprisonment consecutive to
the term imposed by Massachusetts, which is a 30-year
to 40-year sentence.

Would either counsel like to -- OT, Mr.
Austin, would you like to raise any objections to the
sentence as the court intends to impose it? Mr.
Lange?

MR. LANGE: Your Honor, I have nothing to
add to the arguments I've already made. I just want
to make sure I understand the sentence as it was
imposed.

The sentence on Count 1 is 175 months. 115
of that is concurrent with the sentences on Counts 3,

4, and 5 and also with the current Massachusetts

 

25 |

 

sentence. 60 months of that is consecutive to pot

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21

f22-
23
24

25

52

 

 

the other counts and to Massachusetts.

THE COURT: Correct.

MR. LANGE: In addition, on Count. 2 there's
a fully consecutive sentence of 60 months. So the
first sentence is on Count 1. And with regard to
Counts 3, 4, and 5, they're 115 and fully concurrent?

THE COURT: They're 120 and they're fully
concurrent. So. that would be ten years ‘consecutive,
the rest concurrent with each other and with the other
federal sentences on the different counts and with the
state sentence.

And, Mr. Feith, any objection on your part?

MR. FEITH: None, your Honor.

THE COURT: All right. Then the Court
hereby imposes the sentence as announced. And, Mr.
Austin, it's now my obligation to advise you that you
have the right to appeal the sentence that I've
imposed to the United States Court of Appeals for the
First Circuit located in Boston, Massachusetts.
However, any appeal you file must be filed within ten
days of the entry of judgment. I expect judgment will
be entered today. S09 you'll have ten days from today
to file your appeal.

All right. The defendant is remanded to the

United States Marshal. Court's adjourned.

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

53

 

 

(Court adjourned at 10:50 a.m.)
CERTIFICATE

I, Diane M. Churas, do hereby certify that
the foregoing transcript is a true and accurate
transcription of the within proceedings, to the best

of my knowledge, skill, ability and belief.

Se th.C Mure)

DIANE M. CHURAS, CSR, RPR

 

 

25

 

 

 

 

 

 
Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 54 of 98

EXKIBIT

 
. . 9 €:

AO 245C (Rev. 8/96) Sheet 1 - Amended Judgment In a Criminal Case

O

 

—_—|}

ys NPsrTk es CNRgLE AT Asters a

 

 

 

RK Cr GFE.

— Hnited Htates District Court’

UNITED STATES OF AMERICA
-

Chad E. Austin

Date of Original Judgment: 11/12/1999

(or Date of Last Amended Judgment),

Reason for Amendment:

- Correction of Sentance on Remand (Fed. R. Crim.'P. 35(a))

LI Reduction af Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))
Oo Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(c))
Correction of Sentence far Clerical Mistake Fed. R. Crim. P. 36)

THE DEFENDANT:

bn 5 2 sath Ml
AMENDED JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)
Case Number: 1:98CR00131-001.

David Bownes, Esq.
Defendant's Atomey

 

oO Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e)}

DO Modification of imposed Term of tmprisonment for Extraordinary and
Compelling Reasons (1 BU.S.C. § 3582(c(1))

oO Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
to the Sentencing Guidelines (18 U.S.C. § 3682(c)(2))

Direct Motion to District Court Pursuantto [_] 28 U.S.C. § 2255,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C4 pleaded guilty to count(s)
leaded nolo contendere to count(s)

[|e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

which was accepted by the court.

was found guilty on count(s)
after a plea of not guilty.
Title & Section
18US.C. § 2113 (a)(d)
BUS.C. § 924(0)

18US.C. § 922) .

See Additional Counts of Conviction --Page

Use of a firearm in a crime of violence

Possession of a firearm by 2 prohibited person

C1 48 U.S.C. § 3559(c}(7), OF oO Modification of Restitution Order
~ -1,2,3,4,5
Date Offense Count
Nature of Offense Concluded er
Bank Robbery O2/11/1998 1

02/11/1998 yi

--92n1998 3

2 , . 2 .
The defendant is sentenced as provided in pages 2 through 9 _ Of this judgment. The sentence is imposed pursuant

to the Sentencing Reform Act of 1984.
The defendant has been found not guilty on count(s)

Count(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

(is}(are) dismissed on the motion of the United States.

eee
IT 1S FURTHER ORDERED that the defendant shail notify the United States Attormey for this district within 30 days of |
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid.
Defendant's Sec. Sec. No. \

04/02/2001

 

Defendant's Date of Birth: 06/14/1973

 

 

 

 

 

 

 

 

 

 

 

 

- Defendant's USM No.: 02205-049

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Residence Address:
——"MICe Cedar Junction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of imposition of Judgment

 
 

2 of Judicial Officer’ /

 

  
  
 

even J. McAuliffe
US. District Judge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name & Tite of Judicial Offer

Walpole _. MA
Defendant's Mailing Address:
MC1-Cedar Junction
MA Date

Walpole :

. \ V

8

 
. ‘ . i F )
AQ 245C (Rev. 8/96) Amended Judgment in a Criminal Case: Sheet 1 - Judgmentina Criminal Case wee {NOTE: Identify Changes with Asterisks (*))

 

JudgmentPage 2 of 9

 

DEFENDANT: Chad E. Austin
CASE NUMBER: _1:98CR00131-001

ADDITIONAL COUNTS OF CONVICTION

Date Offense. Count

Title & Section Nature of Offense Concluded Number
18 U.S.C. § 2314 Interstate Transportation of Stolen Property 02/11/1998 4

18 U.S.C. § 2312 Interstate Transportation of a stolen motor vehicle "02/11/1998 §
 

 

AO 245C (Rev, 8/96) Amended Judgment in a ciinalf Sheet 2 - Imprisonment fy (NOTE: Identify Changes with Asterisks ("))

—— i -
Judgment-Page __3 of 9

 

DEFENDANT: Chad E. Austin
CASE NUMBER: —_1:98CR00131-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
atotaltermof « 3) month(s)
; .

See Additional Imprisonment Terms - Page 4

(| The court makes the following recommendations to the Bureau of Prisons:

x The defendant is remanded to the custody of the United States Marshal.

} The defendant shall surrender to the United States Marshal for this district:

[-] at a.m./p.m. on , _,

C] as notified by the United States Marshal.

 

C] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

 

C] before 2.p.m. on

([] as notified by the United States Marshal.
C] as notified by the Probation or Pretrial Services Office. _

 

 

 

 

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to

 

 

 

at : ; , with a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

By

 

 

Deputy.U.S. Mazshal
x

AO 245C (Rev. 8/96) Amended Judgment ina ceminai™) Sheet 2- imprisonment . fy .
s * a, : 3 .
, Judgment-Page . 4 of _9

DEFENDANT: Chad E. Austin
CASENUMBER: —_1:98CR00131-001

 

 

 

ADDITIONAL IMPRISONMENT TERMS

On Count 1, 102 months of which shall be served concurrently with and 60 months of which shall be served consecutively with
the Massachusetts State sentence now being served. Itis further order that defendant is committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each of Counts 3, 4 and 5, such terms to be served concurrently with each other and
with the sentence on Count 1, and effective this date, concurrently with the Massachusetts state sentence now being served. It is
further ordered that the defendant is hereby committed to the Bureau of Prisons to be imprisoned for a term of 66 months on
Count 2, said sentence to be served consecutively to the instant federal sentence on Counts 1, 3, 4 and 5 and consecutively with the

Massachusetts State sentence now being served.

 
AO 245C (Rev. 8/98) Amended Judgment in a cininaf Sheet 3 - Supervised Release ff (NOTE: Identify Changes with Asierisks (*))
= 5 :

= 5. g
Judgment-Page 5 of 9

 

 

 

 

 

 

 

 

DEFENDANT: | Chad E. Austin
CASE NUMBER: 1:98CR00131-001
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 5 year(s).

on Count 1 and terms of 3 years 00 each of counts 3, 4 and 5, all such terms to rua concurrently.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of

release from the custody of the Bureau of Prisons. '

The defendant shall not commit another federal, state, or focal crime.
_ The defendant shall not illegally possess 4 controlled substance.
For offenses committed on or after September 13, 1994:

The defendant shall refrain from any unlawful use of a controlied substance. The defendant shall submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as directed by
the probation officer. ;

C3 The above drug testing condition is suspended based on the court's determination that the defendant poses:
a low risk of future substance abuse. (Check, if applicable.)

x The defendant shall not possess a firearm as defined in 18 U.S.C. § 921. (Check, if applicable.)

if this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the .
defendant pay any such fine or restitution that remains unpaid at the commencement of the term of supervised release
in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties sheet of this judgment. .-

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The
defendant shall also comply with the additional conditions on the attached page (if indicated below).

See Special Conditions of Supervision - Page 6

‘STANDARD CONDITIONS OF SUPERVISION

4) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first
five days of each month, -
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation.

‘ officer;.
4) the defendant shall support his or her dependents and meet other family responsibilities,

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or
other acceptable reasons, ‘
6) the defendant shall notify the probation officer ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol;
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
——ey_ thet (efendant shall-not-associate with any persons engage’ in criminal activity, and shall not associate with any person
convicted of a felony unless granted permission to do so sy the probation officer: :
10) the defendant’shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer, . .
41) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer, .
42) the defendant shall not enter into any agreement to act as an informer ora special agent of a law enforcement agency
without the permission of the court; .
13) as directed by the probation officer, the defendant shall notify third parties of risks that may.be occasioned by the
defendant's criminal record or personal history or characteristics, and shall permit the probation officer to make such

notifications and to confirm the defendant's compliance with such notification requirement.
AO 245C (Rev. 8/96) Amended Judgment ina i Sheet 3 - Supervised Release CO

 

 

Judgment-Page 6 of 9

—_——

DEFENDANT: Chad E. Austin
CASE NUMBER: 1:98CR00131-001

_ SPECIAL CONDITIONS OF SUPERVISION

The defendant shall provide the probation officer with access to any requested financial information.

The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer
unless the defendant is in compliance with the installment payment schedule.

The defendant shall participate in a program approved by the United States Probation Office for treatment of narcotic addiction
or drug or alcohol dependency which will include testing for the detection of substance use or abuse. The defendant shall also
abstain from the use of alcoholic beverages and/or all other intoxicants during and after the course of treatment. The defendant
shall pay for the cost of treatment to the extent he is able as determined by the probation officer.

The defendant shall participate in a program of mental health treatment, as directed by the probation officer, until such time as
the defendant is released from the program by the probation officer. The defendant shall pay for the cost of treatment to the
extent he is able as determined by the probation officer. - 4

The defendant shall submit his person, residence, office, or vehicle to 2 search conducted by a U.S. Probation Officer at a
reasonable time and ina reasonable manner, based upon reasonable suspicion that contraband or evidence of a violation of a

condition of release may exist; failure to submit to a search may be grounds for revocation; the defendant shall warn any other
residents that the premises may be subject to searches pursuant to this condition.

The defendant shall not possess or have under his control any dangerous weapons.

 
s

AO 248C (Rev. 8/96) Amended Judgment in a orimina Sheet 5, Part A - Criminal Monetary Penatties ft (NOTE: Identify Changes with Asterisks (*))
- we bd
, Judgment-Page __7 of _9

 

DEFENDANT: © Chad E. Austin _
CASENUMBER: —‘1:98CR00131-001
CRIMINAL MONETARY PENALTIES

The defendant shail pay the following total criminal moneta enalties in accordance with the schedule of ayments set
forth on Sheet 5, Part B. ; 9 ye paymen's

Assessment Fine Restitution
Totals: .$ 500.00  $ $ 2,000.00
. Oo \f applicable, restitution amount ordered pursuant to plea agreement.....-.-+++> %
FINE

The above fine includes costs of incarceration and/or supervision in the amountof  $

- . The defendant shail pay interest on any. fine of more than $2,500, unless the fine is paid in full before the fifteenth day
‘after the date of judgment, pursuant to 48 U.S.C. § 3612(f). All of the payment options on Sheet 5, Part B may be subject to
penalties for default and delinquency pursuant to 418 U.S.C. § 3612(g).

| The court determined that the defendant does not have the ability to ‘pay interest and it is ordered that:
C The interest requirement is waived.

7 The interest requirement is modified as follows:

RESTITUTION

_ An Amended Judgment in a Criminal Case

<1 The determination of restitution is deferred until
i will be entered after such a determination.

Xl The defendant shall make restitution to the following payees in the amounts listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless

 

specified otherwise in the priority order or percentage payment column below. .
_ Priority Order
-* Total Amount of orPercentage—__
Name of Payee Amount of Loss itution Order:
$2,000.00

Amica Mutual Insurance Company

Totals: © $_______ $____2, 000.00.
* Findings for the total arount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses -

committed on or after September 13, 4994 but before April 23, 1996.
‘

—~

KO 245¢ (Rev. 8/96) Amended Judgment in a ceiminal Sheet 5, Part 8 - Criminal Monetary Penalties “A (NOTE: Identify Changes with Astersks ()
a x

. Judgment-Page _& of 9
DEFENDANT: Chad E. Austin

CASE NUMBER: —1:98CR00131-001 |
SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) restitution; (3) fine principal; (4) cost of prosecution;
(5) interest; (6) penalties. ,

Payment af the total fine and other criminal monetary penalties shall be due as follows:

A Cj in full immediately; or

B x 3 500.00 immediately, balance due (in accordance with C, D, or E); or

Cc | not later than . ‘por

D XI in installments to commence __ 30 day(s) after the date of this judgment. In the event the entire amount of

 

criminal monetary penalties imposed is not paid prior to the commencement of supervision, the U.S. probation
officer shal pursue collection of the amount due, and shall request the court to establish a payment schedule if
appropriate; or

E in (e.g. equal, weekly, monthly, quarterly) installments of $ .
over a period of . year(s) to commence day(s) after the date of this judgment.

 

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.
Special instructions regarding the payment of criminal monetary penalties: , ,

All financial penalty payments, except those made through the Bureau of Prisons’ Inmate Financial Responsibility Program, are
to be made to the Clerk, U.S. District Court, 55 Pleasant Street, Room 110, Concord NH ‘03301. Payment shall bein cash or ina
bank check or money order made payable to Clerk, US. District Court. Personal checks are not acceptable,

C4 The defendant shail pay the cost of prosecution.

———-{=]}The defendant shall forfeit the defendant's interest in the following property to the United States:

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalty payments, except those payments made through the Bureau of Prisons' Inmate Financial Responsibility Program are
fo be made as directed by the court, the probation officer, ar the United States attorney. ;
a4 rc at 4a 5 ™, s
» AG 265C-(Rev. 8/96) Amandad Veegment in-a Gdtalnal + 'Stiect'd + Stalsmant sfRagsans (NOG) Gerotpuhanger wun Assn | 4

 

 

necessary):

: ot Et ; Judgment-Paga 9 of 869
QEFENDANT: Chad &. Austin
CASE NUMBER: 1:98CR00131-001
STATEMENT OF REASONS
C] The court adopts the factual findings and guideline application in the presentence report.
. . OR .
The court adopts the factual findings and guideline application in the presentence report except (see attachment, If

as to discounting enhancements on vulnerable victims and restraint as placed on the record

Guideline Range Determined by the Court:
Total Offense Level: 27

Criminal History Category: «6

imprisonment Range: 130 to 162 months (plus 5 years consecutive for Count 2)
Supervised Release Range: 3 ta 5 years . °
Fine Range: $___ 12,500.00 to $ ___ 125,000.00

Fine waived or below the guideline range because of Inability to pay.

Total Amount of Restitution: $. 2,000.00

mel Restitution is not ordered because the complication and prolongation of the sentencing process resulting from

the fashioning of a restitution order outweighs the need to provide restitution to any victims, pursuant to 18
U.S.C. § 3663(d). .

C For offenses committed on or after September 43, 1994 but before April 23, 1996 that require the total amount

1 of loss to be stated, pursuant to Chapters 409A, 110, 110A, and 113A of Title 18, restitution Is not ordered
because the economic circumstances of the defendant do not allow for the payment of any amount of a
restitution order, and do not allow for the payment of any or some portion of a restitution order in the
foreseeable future under any reasonable schedule of payments..

Cl Partial restitution Is ordered for the following reason(s):

wa The sentence is within the guideline range, that range does not exceed 24 months, and the court finds no reason
to depart from the sentence called for by the application of the guidelines.

OR
The sentence is within the guideline range, that range exceeds 24 months, and the sentence Is imposed for the ~

following reason(s):

Civen the defendant's extraordinarily violent and endangering behavior in the aftermath of the armed bank robbery

(shooting at police officers, driving at speeds of 100 mph) and defendant's extensive criminal history, a sentence at the

top of the range is warranted. (Note the range was adjusted downward by 4 points to insure that offense conduct

likely taken into account in his Massachusetts' sentence not be again taken into account in formulating this sentence.

And, in addition, part of the sentence imposed was also made concurrent, since a partially concurrent and partially

consecutive sentence will serve.as an adequate sanction for the offense conduct in this case. The government did

not appeal the adjus tment and although the Court of Appea-+s found-xrt

improper to adjust downward by 4 points, it did not disturb that
adjustment and, instead, hela level, 26 ‘tobe the: applicable total
offense level.) — , .

“

3
Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 64 of 98

EXHIBIT
CM/ECF - U.S. District Couriahd

1 of 17

U.S. District Court

hitps:/ecflnhd.ciro ti, den/cgisbir/D Rpt 24229 £7482552834-L_1_0-1

APPEAL,CLOSED

District of New Hampshire (Concord)
CRIMINAL DOCKET FOR CASE #: 1:98-cr-00131-SM-1

Case title: USA v. Austin

Magistrate judge case number: 1:98-mj-00006

Date Filed: 11/04/1998
Date Terminated: 11/12/1999

 

Assigned to: Judge Steven J. McAuliffe

Appeals court case numbers: 99-2302, CCA
13-1485

Defendant (1)

Chad E. Austin
TERMINATED: 11/12/1999

 

Pending Counts

18:2113(a) and (d) BANK ROBBERY BY
FORCE OR VIOLENCE

(1)

represented by Chad E. Austin

#W66510

MCI - Norfolk (MA)
PO Box 43

Norfolk, MA 02056
PRO SE

Bjorn R. Lange

Federal Defender's Office

The Ralph Pill Building

22 Bridge St

Concord, NH 03301

603 226-7360

Email: bjorn_lange@fd.org
TERMINATED: 11/12/1999
LEAD ATTORNEY.
ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

David H. Bownes

Bownes Law Office PC

20 Canal St

Laconia, NH 03246
603-524-4330

Email: office@dhblaw.net
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: CJA Appointment

Disposition

Deft is hereby committed to the custody of
the Bureau of Prisons to be imprisoned for a
total term of 175 months. On Count 1, 115
months of which shall be served
concurrently with & 60 months of which

4/19/2013 2:24 PM
“M/ECE - U.S. District Cournalel

‘of 17

18:924(c) USE OF A FIREARM DURING

CRIME OF VIOLENCE
(2)

litps://ecf.nhd.cire Laden/ogi-bin/DitRpt.pl? 12274 7482552834-L_1_0-1

shall be served consecutively with the
Massachuse tts State sentence now being
served. It is further ordered that defendant is
committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each
of Counts 3, 4 & 5, such terms to be served
concurrently with each other and with the se
ntence on Count 1, and effective this date,
concurrently with the Massachusetts state
sentence now being served. It is further
ordered that the defendant is hereby
committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count
2 , said sentence to be served consecutively ©
to the instant federal sentence on Counts 1,
3, 4 & 5 and consecutively with the
Massachusetts State sentence now being
served; Supervised Release for 5 years on
Count | and terms of 3 years on each of
count s 3,4 & 5, all such terms to run
concurrently w/standard conditions; Special
Conditions, to provided any financial info,
shall not incur new credit charges, shall
participate in drug/alcohol treatment
program, abstain from alcohol, shall
participate in mental health treatment
program, shall submit to searches, shall not
possess or have under his control any
dangerous weapons; Special Penalty
Assessment $500; Restitution $2,000 to
Amica Mutual Insurance Co, $500 due
immediately, ba lance 30 days after date of
judgment in installments; Remanded to U
Marshall.

Deft is hereby committed to the custody of
the Bureau of Prisons to be imprisoned for a
total term of 175 months. On Count 1, 115
months of which shall be served
concurrently with & 60 months of which
shall be served consecutively with the
Massachuse tts State sentence now being
served. It is further ordered that defendant is
committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each
of Counts 3, 4 & 5, such terms to be served
concurrently with each other and with the se
ntence on Count 1, and effective this date,
concurrently with the Massachusetts state
sentence now being served. It is further
ordered that the defendant is hereby
committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count
2 , said sentence to be served consecutively
to the instant federal sentence on Counts 1,

4/19/2013 2:24 PM
CM/ECF - U.S. District Courtinhd

3 of 17

18:922(e)(1) FELON IN POSSESSION OF A
FIREARM

(3r)

hitps://ecfohd dire] den/cgi biryDkiRp ipi24227 #7482552834-L 1_0-1

' 3,4 & 5 and consecutively with the

Massachusetts State sentence now being
served; Supervised Release for 5 years on
Count 1 and terms of 3 years on each of
count s 3,4 & 5, all such terms to run
concurrently w/standard conditions; Special
Conditions, to provided any financial info,
shall not incur new credit charges, shall
participate in drug/alcohol treatment
program, abstain from alcohol, shall
participate in mental health treatment
program, shall submit to séarches, shall not
possess or have under his control any
dangerous weapons; Special Penalty
Assessment $500; Restitution $2,000 to
Amica Mutual Insurance Co, $500 due
immediately, ba lance 30 days after date of
judgment in installments; Remanded to US
Marshall.

Deft is hereby committed to the custody of
the Bureau of Prisons to be imprisoned for a
total term of 175 months. On Count 1, 115
months of which shall be served
concurrently with & 60 months of which
shall be served consecutively with the
Massachuse tts State sentence now being
served. It is further ordered that defendant is
committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each
of Counts 3, 4 & 5, such terms to be served
concurrently with each other and with the se
ntence on Count 1, and effective this date,
concurrently with the Massachusetts state
sentence now being served. It is further
ordered that the defendant is hereby
committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count
2 , said sentence to be served consecutively
to the instant federal sentence on Counts 1,
3,4 & 5 and consecutively with the
Massachusetts State sentence now being
served; Supervised Release for 5 years on
Count 1 and terms of 3 years on each of
count s 3,4 & 5, all such terms to run
concurrently w/standard conditions; Special
Conditions, to provided any financial info,
shall not incur new credit charges, shall
participate in drug/alcohol treatment
program, abstain from alcohol, shall
participate in mental health treatment
program, shall submit to searches, shall not
possess or have under his control any
dangerous weapons; Special Penalty
Assessment $500; Restitution $2,000 to

4/19/2013 2:24 PM
“M/ECE - U.S. District Courtiakd

4 of 17

18:2314 INTERSTATE TRANSPORTATION
OF STOLEN PROPERTY

(4)

18:2312 INTERSTATE TRANSPORTATION
OF STOLEN VEHICLES

(5)

htips://ecfinkd.eirel den/ogi-binDiRat pl? 12271.7482552834-L_1_0-1

Amica Mutual Insurance Co, $500 due
immediately, ba lance 30 days after date of
judgment in installments; Remanded to US
Marshall.

Deft is hereby committed to the custody of
the Bureau of Prisons to be imprisoned for a
total term of 175 months. On Count 1, 115
months of which shall be served
concurrently with & 60 months of which
shall be served consecutively with the
Massachuse tts State sentence now being
served. It is further ordered that defendant is
committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each
of Counts 3, 4 & 5, such terms to be served
concurrently with each other and with the se
ntence on Count 1, and effective this date,
concurrently with the Massachusetts state
sentence now being served. It is further
ordered that the defendant is hereby
committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count
2 , said sentence to be served consecutively
to the instant federal sentence on Counts 1,
3, 4 & 5 and consecutively with the
Massachusetts State sentence now being
served; Supervised Release for 5 years on
Count 1 and terms of 3 years on each of
count s 3,4 & 5, all such terms to run
concurrently w/standard conditions; Special
Conditions, to provided any financial info,
shail not incur new credit charges, shall
participate in drug/alcohol treatment
program, abstain from alcohol, shall
participate in mental health treatment
program, shall submit to searches, shall not
possess or have under his control any
dangerous weapons; Special Penalty
Assessment $500; Restitution $2,000 to
Amica Mutual Insurance Co, $500 due
immediately, ba lance 30 days after date of
judgment in installments; Remanded to US
Marshall.

Deft is hereby committed to the custody of
the Bureau of Prisons to be imprisoned for a
total term of 175 months. On Count 1, 115
months of which shall be served
concurrently with & 60 months of which
shall be served consecutively with the
Massachuse tts State sentence now being
served. It is further ordered that defendant is
committed to the Bureau of Prisons to be
imprisoned for a term of 120 months on each

4/19/2013 2:24 PM
CM/ECF - U.S. District Court:nhd

Highest Offense Level (Opening)
Felony

Terminated Counts
None

Highest Offense Level (Terminated)

None

Complaints
None

hitps://ecfinkd.cire li den/ceisbin/DidRptph? £227 £7482552834-L 1 0-1

‘ of Counts 3, 4 & 5, such terms to be served

concurrently with each other and with the se
ntence on Count 1, and effective this date,
concurrently with the Massachusetts state
sentence now being served. It is further
ordered that the defendant is hereby
committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count
2 , said sentence to be served consecutively
to the instant federal sentence on Counts 1,
3, 4 & 5 and consecutively with the
Massachusetts State sentence now being
served; Supervised Release for 5 years on
Count 1 and terms of 3 years on each of
count s 3,4 & 5, all such terms to run
concurrently w/standard conditions; Special
Conditions, to provided any financial info,
shall not incur new credit charges, shall
participate in drug/alcohol treatment
program, abstain from alcohol, shall
participate in mental health treatment
program, shall submit to searches, shall not
possess or have under his control any
dangerous weapons; Special Penalty
Assessment $500; Restitution $2,000 to
Amica Mutual Insurance Co, $500 due
immediately, ba lance 30 days after date of
judgment in installments; Remanded to US
Marshall.

Disposition

Disposition

 

 

5 of 17

Plaintiff
USA

represented by Donald A. Feith

US Attorney's Office (NH)

James C. Cleveland Federal Building
53 Pleasant St, 4th Flr

Concord, NH 03301-0001

603 225-1552

4/19/2013 2:24 PM
“M/ECE - US. District Court:shd

https://ecfinhd.eirol dewogi-binDitRpt pt? 122717482552834-L_1_0-1

‘ . Email: donald.feith@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

 

Date Filed

Docket Text

 

02/11/1998

COMPLAINT as to Chad E. Austin. Added AUSA Donald A. Feith [ 1:98-m -6 ] (cm)
(Entered: 02/12/1998)

 

02/11/1998

Arrest WARRANT issued as to Chad E. Austin; original warrant and copies to US
Marshal and US Probation [ 1:98-m -6 ] (cm) (Entered: 02/12/1998)

 

11/04/1998

INDICTMENT as to Chad E. Austin (1) count(s) 1, 2, 3, 4, 5 Added AUSA Donald A.
Feith. (bc) (Entered: 11/05/1998)

 

11/04/1998

Praecipe for Arrest Warrant as to Chad E. Austin (bc) (Entered: 11/05/1998)

 

11/05/1998

Arrest WARRANT issued as to Chad E. Austin ; original warrant and copies to US
Marshal and US Probation (bc) (Entered: 11/05/1998)

 

11/09/1998

PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(amm) (Entered: 11/09/1998)

 

11/09/1998

WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 11/19/98
(amm) (Entered: 11/09/1998)

 

11/19/1998

Re Chad Austin: INITIAL APPEARANCE/ARRAIGNMENT held before Magistrate
Judge Muirhead in Courtroom B. Defendant sworn, advised of rights and charges.
Defendant waived reading of indictment. Plea of NOT GUILTY to Counts 1-5 entered
and accepted by the court. Government is seeking detention. Defense counsel stated that
defendant is in process of appealing his recent Massachusetts State Court conviction and
needs access to his Massachusetts counsel and prison law library. Defendant released on
personal recognizance and special conditions as outlined in Order Setting Conditions of
Release. Trial is set for 1/5/99 with an estimated length of 1 week. Case is not complex.
Defendant remains in custody of State of Massachusetts. Court Reporter/Tape #: B:69
(854-1347) (jeb) Modified on 11/20/1998 (Entered: 11/19/1998)

 

11/19/1998

FINANCIAL AFFIDAVIT by Chad E. Austin (amm) (Entered: 11/24/1998)

 

11/19/1998

Appointment of Federal Defender as to Chad E. Austin : Added Bjorn R. Lange (Signed
by James R. Starr, Clerk) (amm) (Entered: 11/24/1998)

 

11/19/1998

Arrest WARRANT Returned Executed on 11/19/98 as to Chad E. Austin (amm)
(Entered: 11/24/1998)

 

11/19/1998

ORDER Setting Conditions of Release as to Chad E. Austin Bond set to Personal
Recognizance for Chad E. Austin; to report when and where ordered by the court; to
report to US Probation regularly; to clear up all pending charges in Massachusetts; Bail
will become effective after all imposed sentences have been satisfied in Massachusetts (
Signed by Magistrate Judge James R. Muirhead ) (amm) (Entered: 11/24/1998)

 

>of 17

 

11/19/1998

ENDORSED ORDER as to Chad E. Austin granting [5-1] financial affidavit as to Chad

E, Austin (1) ( Entered by Magistrate Judge James R. Muirhead ) (amm) (Entered:
11/24/1998)

 

 

11/20/1998

 

 

WRIT of Habeas Corpus ad Prosequendum executed as to Chad E. Austin on 11/19/98
(amm) Modified on 11/24/1998 (Entered: 11/23/1998)

 

4/19/2013 2:24 PM ©

 
CM/ECF - U.S. District Court:nhd

11/24/1998

https://ecfinhd circ 1. den/cge bin’ PktRptipl?422727482552834-L 1 0-1

Re Chad Austin: TRIAL NOTICE. Final Pretrial Conference set for 4:00 12/16/98 ; Jury

Trial set for 2-week period beginning 9:30 1/5/98 ; ( before Judge Steven J. McAuliffe )
(amm) (Entered: 11/24/1998)

 

12/04/1998

10

Assented to MOTION by Chad E. Austin for Continuance of Trial in Interests of Justice
until on or after 4/14/99 with waiver of speedy trial. (mm) Modified on 12/14/1998
(Entered: 12/04/1998)

 

12/10/1998

11

ORDER as to Chad E. Austin granting [10-1] motion for Continuance of Trial in Interests
of Justice until on or after 4/14/99 Time Excluded from 2/4/99 to 5/4/99 as to Chad E.
Austin (1), set Jury Trial for 9:30 5/4/99 for Chad E. Austin , set Final Pretrial
Conference for 8:30 4/15/99 for Chad E. Austin ( Signed by Judge Steven J. McAuliffe )
(amm) (Entered: 12/14/1998)

 

12/18/1998

12

Arrest WARRANT Returned Executed on 11/9/98 as to Chad E. Austin (amm) (Entered:
12/20/1998)

 

03/22/1999

13

MOTION by Chad E. Austin for deft to be appointed as co-counsel Objections to Motion
due by 4/12/99 for USA (amm) (Entered: 03/22/1999)

 

03/29/1999

14

OBJECTION by USA as to Chad E. Austin re: [13-1] motion for deft to be appointed as
co-counsel (amm) (Entered: 03/30/1999)

 

04/06/1999

15

Addendum by Chad E. Austin as to Chad E. Austin to [13-1] motion for deft to be
appointed as co-counsel (amm) (Entered: 04/07/1999)

 

04/14/1999

ENDORSED ORDER as to Chad E. Austin denying [13-1] motion for deft to be
appointed as co-counsel as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe
) (amm) (Entered: 04/23/1999)

 

04/15/1999

Re Chad Austin: FINAL PRETRIAL CONFERENCE held before Judge Steven J.
McAuliffe in Rm 421 (amm) (Entered: 04/15/1999)

 

04/22/1999

16

FINAL PRETRIAL ORDER as to Chad E. Austin: Jury selection on 5/4/99 at 9:30;
Evidence to commence 5/17/99 at 9:00; Govt entitled to 6 peremptory challenges; Deft
entitled to 10 peremptory challenges; Each side entitled to 2 additional peremptory
challenges for alternates; Witness lists due 5/4/99; Jury instructions due 5/17/99; Voir dire
due 5/4/99 at 8:30; Exhibits due 5/10/99; Motions in Limine due 4/26/99, objections due
5/4/99. ( Signed by Judge Steven J. McAuliffe ) (amm) (Entered: 04/23/1999)

 

04/23/1999

17

PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(amm) (Entered: 04/26/1999)

 

04/26/1999

WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 5/4/99 (amm)
(Entered: 04/26/1999)

 

04/28/1999

18

MOTION by Chad E. Austin to Suppress (amm) (Entered: 04/28/1999)

 

04/28/1999

19

MOTION by Chad E. Austin in Limine on marital privilege Objections to Motion due by
5/4/99 for USA (amm) (Entered: 04/28/1999)

 

 

7 of 17

04/28/1999

20

MOTION by Chad E. Austin in Limine on uncharged misconduct Objections to Motion
due by 5/4/99 for USA (amm) (Entered: 04/28/1999)

 

04/28/1999

21

MOTION by Chad E. Austin to Suppress Letter (amm) (Entered: 04/28/1999)

 

04/30/1999

22

MOTION by Chad E. Austin to Appear Pro Se government takes no position; no memo
(jab) (Entered: 04/30/1999)

 

 

05/03/1999

 

23

 

Witness list by USA as to Chad E. Austin (amm) (Entered: 05/03/1999)

 

4/19/2013 2:24 PM

 
*M/ECE - U.S. District Couw-enhd

https://ecf.uhd.cire] den/egi;bin/DItRpt pl? 12271 7482552834-L,_1_0-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30f17

 

 

 

 

05/03/1999 24 | RESPONSE by USA as ta Chad E. Austin re [18-1] motion to Suppress (amm) (Entered:
05/03/1999)

05/03/1999 25 | OBJECTION by USA as to Chad E. Austin re: [21-1] motion to Suppress Letter (amm)
(Entered: 05/03/1999)

05/03/1999 26 | RESPONSE by USA as to Chad E. Austin re [19-1] motion in Limine on marital privilege
(amm) (Entered: 05/03/1999)

05/03/1999 27 | RESPONSE by USA as to Chad E. Austin re [20-1] motion in Limine on uncharged
misconduct (amm) (Entered: 05/03/1999)

05/03/1999 28 | MOTION by Chad E. Austin for special voir dire (amm) (Entered: 05/03/1999)

05/04/1999 29 | SUPPLEMENTAL Witness list by USA as to Chad E. Austin (amm) (Entered:
05/04/1999)

05/04/1999 ENDORSED ORDER as to Chad E. Austin granting [22-1] motion to Appear Pro Se as to
Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered:
05/05/1999)

05/04/1999 ENDORSED ORDER as to Chad E. Austin granting [28-1] motion for special voir dire as
to Chad E. Austin (1); Granted to the extent the requests are adequately covered in the
court's standard voir dire. ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered:
05/05/1999)

05/04/1999 MOTION HEARING re: [22-1] motion to Appear Pro Se before Judge Steven J.
McAuliffe Court Reporter: D. Churas (amm) (Entered: 05/05/1999)

05/04/1999 Jury trial, Day 1, Jury Selection only; as to Chad E, Austin begun count(s) 1, 2, 3, 4, 5;
Court Reporter: D. Churas (amm) (Entered: 05/05/1999)

05/04/1999 295 | Witness list by Chad E. Austin (amm) (Entered: 05/12/1999)

05/05/1999 MOTION HEARING re: [21-1] motion to Suppress Letter set at 2:00 5/12/99 for Chad E.
Austin, [20-1] motion in Limine on uncharged misconduct set at 2:00 5/12/99 for Chad E.
Austin, [19-1] motion in Limine on marital privilege set at 2:00 5/12/99 for Chad E.
Austin, [18-1] motion to Suppress set at 2:00 5/12/99 for Chad E. Austin before Judge
Steven J. McAuliffe (amm) (Entered: 05/05/1999)

05/06/1999 30 | Jury list as to Chad E. Austin (amm) (Entered: 05/06/1999)

05/06/1999 31 | MOTION by Chad E. Austin on conditions of confinement (amm) (Entered: 05/07/1999)

05/06/1999 32 | MOTION by Chad E. Austin to supplement motion to suppress letter (amm) (Entered:
05/07/1999)

05/06/1999 33 | MOTION by Chad E. Austin for disclosure (amm) (Entered: 05/07/1999)

05/10/1999 34 | MOTION by Chad E. Austin to subpoena witnesses (amm) (Entered: 05/11/1999)

05/12/1999 MOTION HEARING re: [34-1] motion to subpoena witnesses, held in camera only as to

motion-to-subpoena-witnesses; [33-1] motion-for disclosure, {32-1]-motion-to-supplement—
motion to suppress letter, [31-1] motion on conditions of confinement, [21-1] motion to
Suppress Letter Motion hearing held, [20-1] motion in Limine on uncharged misconduct
Motion hearing held, [19-1] motion in Limine on marital privilege Motion hearing held,
[18-1] motion to Suppress Motion hearing held before Judge Steven J. McAuliffe Court
Reporter/Tape #: D. Churas (amm) (Entered: 05/13/1999)
05/12/1999 MOTION in open court by Chad E. Austin for haircut prior to trial (amm) (Entered:

05/13/1999)

 

4/19/2013 2:24 PM

 
CM/ECF - US. District Court:nhd hitps://ecfnhd.cirei.dén/catebir/BaRptip}?1229 7482552834-L_1_0-1

05/12/1999 ORAL ORDER as to Chad E. Austin granting [0-0] oral motion for haircut prior to trial as
to Chad E. Austin (1) Deft to receive adequate haircut before trial. ( Entered by Judge
Steven J. McAuliffe ) (amm) (Entered: 05/13/1999)

 

05/12/1999 MOTION in open court by USA as to Chad E. Austin for request for use of ctrm #4
because of exhibits for trial (amm) (Entered: 05/13/1999)

 

05/12/1999 ORAL ORDER as to Chad E. Austin granting [0-0] oral motion for request for use of
ctrm #4 because of exhibits for trial as to Chad E. Austin (1) ( Entered by Judge Steven J.
McAuliffe ) (amm) (Entered: 05/13/1999)

05/12/1999 ENDORSED ORDER as to Chad E. Austin denying [31-1] motion on conditions of
confinement as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm)
(Entered: 05/13/1999)

05/12/1999 ENDORSED ORDER as to Chad E. Austin denying [19-1] motion in Limine on marital
privilege as to Chad E. Austin (1); Denied without prejudice to interposing an objection at
the appropriate time if the testimony is offered. ( Entered by Judge Steven J. McAuliffe )
(amm) (Entered: 05/13/1999)

 

 

 

 

 

 

05/12/1999 35 | SUPPLEMENTAL MOTION by Chad E. Austin in Limine on Admissions (amm)
(Entered: 05/13/1999)

05/12/1999 36 | SUPPLEMENTAL MOTION by Chad E. Austin to Suppress Letter (amm) (Entered:
05/13/1999)

05/12/1999 37 | MOTION by Chad E. Austin in Limine on Admissions (amm) (Entered: 05/13/1999)

05/12/1999 ORAL ORDER as to Chad E. Austin granting in part, denying in part [34-1] motion to

subpoena witnesses as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe )
(amm) (Entered: 05/13/1999)

05/12/1999 ORAL ORDER as to Chad E. Austin [21-1] motion to Suppress Letter taken under
advisement as to Chad E. Austin (1), [36-1] motion to Suppress Letter taken under
advisement as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm)
(Entered: 05/13/1999)

 

 

 

 

 

 

 

 

 

 

 

05/12/1999 MOTION in open court by Chad E. Austin to sequester witnesses (amm) (Entered:
05/13/1999)

05/12/1999 ORAL ORDER as to Chad E. Austin granting [0-0] oral motion to sequester witnesses as
to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered:
05/13/1999)

05/14/1999 38 | ASSENTED TO MOTION by Chad E. Austin for witness travel at govt expense (amm)
(Entered: 05/14/1999)

05/17/1999 39 | Exhibit list by USA as to Chad E. Austin (jab) (Entered: 05/17/1999)

05/17/1999 40 | Jury list as to Chad E. Austin (jab) (Entered: 05/17/1999)

05/17/1999 41+| ProposedJury-_Instructions-by-USAas to-Chad-E-Austin-(jab)(Entered:-05/17:999)——\|_

05/17/1999 42 | UNOPPOSED MOTION by Chad E. Austin To Subpoena Witness memo (jab) (Entered:
05/17/1999)

05/17/1999 43 | Exhibit list by Chad E. Austin (jab) (Entered: 05/17/1999)

05/17/1999 ENDORSED ORDER as to Chad E. Austin granting [38-1] motion for witness travel at

govt expense as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (jab)
(Entered: 05/17/1999)

 

 

 

 

 

9 of 17 4/19/2013 2:24 PM
°WECF - U.S. District Courtintd

05/17/1999

htips:/decf.phd.cire den/cgicbin/DtRpt pl? 12271 7482552834-L_1_0-1

ENDORSED ORDER denying [36-1] motion to Suppress Letter as to Chad E. Austin (1)
( Entered by Judge Steven J. McAuliffe ) (jab) (Entered: 05/1 8/1999)

 

05/17/1999

ENDORSED ORDER as to Chad E. Austin granting in part, denying in part [20-1] motion
in Limine on uncharged misconduct as to Chad E. Austin (1) ( Entered by Judge Steven J.
McAuliffe ) (jab) (Entered: 05/18/1999)

 

05/17/1999

ENDORSED ORDER granting [33-1] motion for disclosure as to Chad E. Austin (1).
Motion granted to the extend not waived -- government complied as to "explanation"
request. ( Entered by Judge Steven J. McAuliffe ) (jab) (Entered: 05/18/1999)

 

05/17/1999

ENDORSED ORDER as to Chad E. Austin granting [32-1] motion to supplement motion
to suppress letter as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) Gab)
(Entered: 05/18/1999)

 

05/17/1999

DAY 2: Jury trial as to Chad E. Austin held before Judge McAuliffe in Courtroom 1. Jury
sworn. Opening statements by Atty. Feith and Mr. Austin. Government's evidence begins.
{Court Reporter: D. Churas] (jab) (Entered: 05/18/1999)

 

05/17/1999

ENDORSED ORDER as to Chad E. Austin denying [18-1] motion to Suppress as to Chad
E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (jab) (Entered: 05/18/1999)

 

05/17/1999

ENDORSED ORDER as to Chad E. Austin denying [21-1] motion to Suppress Letter as
to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (jab) (Entered:
05/18/1999)

 

05/17/1999

ENDORSED ORDER as to Chad E. Austin granting [42-1] motion To Subpoena Witness
as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered:
05/18/1999)

 

05/18/1999

ENDORSED ORDER as to Chad E. Austin denying [37-1] motion in Limine on
Admissions as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm)
(Entered: 05/18/1999)

 

05/18/1999

ENDORSED ORDER as to Chad E. Austin denying [35-1] motion in Limine on
Admissions as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm)
(Entered: 05/19/1999)

 

05/18/1999

Jury trial, Day 3, as to Chad E. Austin held; Hearing re: missing photo; Govt to search
again; Deft's oral motion to strike testimony of Ms. Lafond; Court denies motion to strike
testimony; Court denies deft's motion in limine re: admissions and supplemental motion
(doc#'s 35 & 37); Govt's evidence continues; Govt rests subject to review of exhibits;
Deft's oral motion for judgment on acquittal of all counts in accordance with rule 29;
Court denies motion. Court Reporters: D, Churas/AM; S. Kulacz/PM (amm) (Entered:
05/19/1999)

 

05/18/1999

MOTION in open court by Chad E. Austin to Strike testimony of Ms. LaFond (amm)
(Entered: 05/19/1999)

 

05/18/1999

ORAL ORDER as to Chad E. Austin denying [0-0] oral motion to Strike testimony of Ms.

 

0 of 17

LaFond-as-to-Chad-E-Austin-(1)-CEntered-byJudge-Steven--MeAuliffe-(amm)
(Entered: 05/19/1999)

 

05/18/1999

MOTION in open court by Chad E. Austin for Judgment of Acquittal on all counts
pursuant to Rule 29 (amm) (Entered: 05/19/1999)

 

 

05/18/1999

 

 

ORAL ORDER as to Chad E. Austin denying oral motion for Judgment of Acquittal on
all counts pursuant to Rule 29 as to Chad E. Austin (1) ( Entered by Judge Steven J.
McAuliffe ) (amm) (Entered: 05/19/1999)

 

4/19/2013 2:24 PM

 

 
CM/ECF - US. District Courtinhd https://ecinhd ¢ired den/cpi;bimDktRptpl27122727482552834-L 1 0-1

 

 

05/19/1999 44 | MOTION by Chad E. Austin to subpoena additional witnesses (amm) (Entered:
05/19/1999) a

05/19/1999 IN CAMERA MOTION HEARING re: [44-1] motion to subpoena additional witnesses
before Judge Steven J. McAuliffe Court Reporter/Tape #: D. Churas (amm) (Entered:
05/19/1999)

05/19/1999 ORAL ORDER as to Chad E. Austin granting in part, denying in part [44-1] motion to

subpoena additional witnesses as to Chad E. Austin (1) ( Entered by Judge Steven J.
McAuliffe ) (amm) (Entered: 05/19/1999)

05/19/1999 ENDORSED ORDER as to Chad E. Austin (follows oral order granting in part, denying
in part [44-1] motion to subpoena additional witnesses as to Chad E. Austin (1) entered
5/19/99 ) ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered: 05/19/1999)

05/19/1999 Jury trial, Day 4, as to Chad E. Austin held; Stipulation read into the record; Deft's
evidence commences; In camera hearings held; Charging conference scheduled for 5/20
at 10:00 a.m. (amm) (Entered: 05/19/1999)

05/19/1999 IN CAMERA MOTION HEARING re: [44-1] motion to subpoena additional witnesses
held and Deft's oral motion for subpoenas before Judge Steven J. McAuliffe Court
Reporter/Tape #: D. Churas (amm) (Entered: 05/19/1999)

 

 

 

 

 

 

 

 

 

 

05/19/1999 47 | Jury Instructions as to Chad E. Austin (amm) (Entered: 05/21/1999)

05/20/1999 45 | Proposed Jury Instructions by Chad E. Austin (amm) (Entered: 05/20/1999)

05/20/1999 46 | MOTION by Chad E. Austin on unavailable evidence (amm) (Entered: 05/20/1999)

05/20/1999 Re Chad Austin: CHARGING CONFERENCE held before Judge Steven J. McAuliffe in
Ctrm #1. Court Reporter/Tape #: D. Churas (amm) (Entered: 05/20/1999)

05/20/1999 ORAL ORDER as to Chad E. Austin denying [46-1] motion on unavailable evidence as
to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered:
05/20/1999)

05/20/1999 Count Redaction Chad E. Austin (1): Former count 3 is now count 3r. (amm) (Entered:
05/20/1999)

05/21/1999 Jury trial, Day 5, as to Chad E. Austin held; Deft's evidence continues; Deft rests. Deft's

oral motion for directed verdict on all counts. Court denies motion. Closing arguments
and charge. Jury deliberations. Jury verdict. Court Reporter: D, Churas (amm) (Entered:

 

 

05/24/1999)

05/21/1999 MOTION in open court by Chad E. Austin for directed verdict on all counts (amm)
(Entered: 05/24/1999)

05/21/1999 ORAL ORDER as to Chad E. Austin denying oral motion for directed verdict on all

counts as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (amm)
(Entered: 05/24/1999)

 

 

 

———_1 95/211999 —|—48- JURY-VERDIGE of, Guilty: Ghad-E-Austin-(1)-count(s)-1, 2; 31; 4, 5-(amm) (Entered:
05/24/1999)
05/24/1999 Re Chad Austin: RETURN OF EXHIBIT(S) [43-1] to Bjorn R. Lange for Chad E. Austin
. (amm) (Entered: 05/24/1999)
05/24/1999 Re Chad Austin: RETURN OF EXHIBIT(S) [39-1] to Donald A. Feith for Chad E. Austin

_ (amm) (Entered: 05/24/1999)

 

 

 

 

 

Ll of 17 4/19/2013 2:24 PM
"M/ECE - U.S. District Courtiihd

htips://ecfahd-cire] dovcgbin/DHR pt pl? 12273 7482552834-L_1_0- l

 

 

 

 

 

 

 

 

 

 

 

 

 

05/24/1999 RE Chad Austin: SENTENCING set for 10:00 8/25/99 for Chad E. Austin (1) count(s) 1,
2, 4, 5, 3r before Judge Steven J. McAuliffe in Warren Rudman Courthouse. (amm)
(Entered: 05/24/1999)

08/11/1999 49 | ASSENTED TO MOTION by Chad E. Austin to Continue Sentencing to 10/18/99 (amm)
(Entered: 08/12/1999)

08/17/1999 50 | PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(jab) (Entered: 08/17/1999)

08/17/1999 WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 8/25/99 (jab)
(Entered: 08/17/1999)

08/23/1999 ENDORSED ORDER as to Chad E. Austin granting [49-1] motion to Continue
Sentencing to 10/18/99 as to Chad E. Austin (1), reset Sentencing for 9:30 11/1/99 for
Chad E, Austin ( Entered by Judge Steven J. McAuliffe ) (amm) (Entered: 08/23/1999)

10/14/1999 51 | PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(amm) (Entered: 10/17/1999)

10/17/1999 WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 11/1/99
(amm) (Entered: 10/17/1999)

10/20/1999 RE Chad Austin: SENTENCING reset for 9:30 11/12/99 for Chad E. Austin (1) count(s)
1, 2, 4, 5, 3r before Judge Steven J. McAuliffe in Warren Rudman Courthouse. (amm)
(Entered: 10/20/1999)

10/27/1999 52 | PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(amm) (Entered: 10/27/1999)

10/27/1999 WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 11/12/99
(amm) (Entered: 10/27/1999)

11/09/1999 53 | SENTENCING MEMORANDUM by USA as to Chad E. Austin (amm) (Entered:
11/10/1999)

11/10/1999 54 | SENTENCING MEMORANDUM by Chad E. Austin (amm) (Entered: 11/10/1999)

11/12/1999 RE Chad E. Austin: SENTENCING held Chad E. Austin (1) count(s) 1, 2, 3r, 4, 5 before
Judge Steven J. McAuliffe in ctrm 5. Court Reporter/Tape #: D. Churas (amm) (Entered:
11/12/1999)

11/12/1999 55 | JUDGMENT Chad E. Austin (1) count(s) 1,2, 3r,4,5. Deft is hereby committed to the

custody of the Bureau of Prisons to be imprisoned for a total term of 175 months. On
Count 1, 115 months of which shall be served concurrently with & 60 months of which
shall be served consecutively with the Massachusetts State sentence now being served. It
is further ordered that defendant is committed to the Bureau of Prisons to be imprisoned
for a term of 120 months on each of Counts 3, 4 & 5, such terms to be served
concurrently with each other and with the sentence on Count 1, and effective this date,
concurrently with the Massachusetts state sentence now being served. It is further
ordered that the defendant is hereby committed to the Bureau of Prisons to be imprisoned

 

2 of 17

 

 

 

for a term of 60 months on Count 2, said sentence to be served consecutively to the
instant federal sentence on Counts 1, 3, 4 & 5 and consecutively with the Massachusetts
State sentence now being served; Supervised Release for 5 years on Count 1 and terms of
3 years on each of counts 3,4 & S, all such terms to run concurrently w/standard
conditions; Special Conditions, to provided any financial info, shall not incur new credit
charges, shall participate in drug/alcohol treatment program, abstain from alcohol, shall
participate in mental! health treatment program, shall submit to searches, shall not possess
or have under his control any dangerous weapons; Special Penalty Assessment $500;

 

4/19/2013 2:24 PM

 
CM/ECF - U.S, District Courtznkd

https:/ecEnhd cited /den/cai-bin/ DM Rptpi?i22727482552834-L_1_0-1

Restitution $2,000 to Amica Mutual Insurance Co, $500 due immediately, balance 30
days after date of judgment in installments; Remanded to US Marshall. ( Signed by Judge
Steven J. McAuliffe ) (amm) (Entered: 11/12/1999)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 of 17

 

 

 

 

11/12/1999 Termination of party Chad E. Austin pending deadlines and pending motions as to Chad
E. Austin (amm) (Entered: 11/12/1999)

11/12/1999 **Case closed as to Chad E. Austin (all defendants). (amm) (Entered: 11/12/1999)

11/15/1999 56 | NOTICE OF APPEAL by Chad E. Austin . Fee Status: not paid Appeal Record
Transmittal Due 11/22/99 ; File-stamped copy to parties/CCA with Appeal Information
Sheet; copy of docket sheet to CCA. (amm) (Entered: 11/15/1999)

11/15/1999 Appeal record sent to CCA with Clerk's certificate on [56-1] appeal by Chad E. Austin --
transmitting documents: 1-56 (amm) (Entered: 11/15/1999)

11/18/1999 Supplemental clerk's certificate to CCA on [56-1] appeal by Chad E. Austin --
transmitting documents: PSR (amm) (Entered: 11/18/1999)

11/22/1999 57 | NOTICE OF APPEAL and Motion for New Counsel by Chad E. Austin . Fee Status: not
paid ; File-stamped copy to parties/CCA with Appeal Information Sheet; copy of docket
sheet to CCA. (amm) (Entered: 11/23/1999)

11/24/1999 Supplemental clerk's certificate to CCA on [56-1] appeal by Chad E. Austin --
transmitting documents: 57 Notice of Appeal/Motion for Counsel (amm) (Entered:
11/24/1999)

12/15/1999 NOTICE of Docketing ROA from USCA Re: [57-1] appeal by Chad E. Austin USCA
NUMBER: 99-2302 (amm) (Entered: 12/15/1999)

12/21/1999 58 | TRANSCRIPT as to Chad E. Austin for Jury Trial, Day 3 held on 5/18/99, afternoon
session; Court Reporter: S$. Kulacz (amm) (Entered: 12/21/1999)

12/21/1999 Supplemental clerk's certificate to CCA on [57-1] appeal by Chad E. Austin --
transmitting documents: 58, Transcript (amm) (Entered: 12/21/1999)

01/25/2000 59 | TRANSCRIPT as to Chad E. Austin for motion hrg held on 5/4/99; Court Reporter: D.
Churas (amm) (Entered: 01/25/2000)

01/25/2000 60 | TRANSCRIPT as to Chad E. Austin for motion hrearing held on 5/12/99; Court Reporter:
D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 61 | TRANSCRIPT as to Chad E. Austin for sealed hearing held on 5/12/99; Court Reporter:
D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 62 | TRANSCRIPT as to Chad E. Austin for jury trial, day 2 held on 5/17/99; Court Reporter:
D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 63 | TRANSCRIPT as to Chad E. Austin for jury trial, day 3 held on 5/18/99; Court Reporter:
D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 64 | TRANSCRIPT as to Chad E. Austin for sealed hrg held on 5/19/99; Court Reporter: D.
Churas (amm) (Entered: 01/25/2000)

01/25/2000 65 | TRANSCRIPT as to Chad E. Austin for jury trial day 4 held on 5/19/99; Court Reporter:
D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 66 | TRANSCRIPT as to Chad E. Austin for charging conference held on 5/20/99; Court
Reporter: D. Churas (amm) (Entered: 01/25/2000)

01/25/2000 67 | TRANSCRIPT as to Chad E. Austin for jury trial, day 5 held on 5/21/99; Court Reporter:

 

 

D. Churas (amm) (Entered: 01/25/2000)

 

4/19/2013 2:24 PM

 
“WECE - U.S. District Courts

01/25/2000

68

htips://ecfnhd.cireldewcgirbin/DktRet pl? 122717482552834-L_1_0-1

TRANSCRIPT as to Chad E. Austin for sentencing held on 11/12/99; Court Reporter: D.
Churas (amm) (Entered: 01/25/2000)

 

01/25/2000

Supplemental clerk's certificate to CCA on [57-1] appeal by Chad E. Austin, [56-1]
appeal by Chad E. Austin -- transmitting documents: 59 - 68 Transcripts (amm) (Entered:
01/25/2000)

 

01/09/2001

69

OPINION of CCA Re: [57-1] appeal; Affirmed in part, vacated in part, and Remanded
for resentencing, (amm) (Entered: 01/09/2001)

 

02/02/2001

70

MANDATE OF CCA (certified copy) as to Chad E. Austin Re: [57-1] appeal, [56-1]
appeal, affirmed in part, vacated in part, and remanded for resentencing (amm) (Entered:
02/02/2001)

 

02/15/2001

Record on appeal returned from U.S. Court of Appeals: [57-1] appeal by Chad E. Austin,
[56-1] appeal by Chad E. Austin (amm) (Entered: 02/15/2001)

 

02/23/2001

RE Chad Austin: SENTENCING set for 11:00 4/2/01 for Chad E. Austin Chad E. Austin
(1) count(s) 1, 2, 4, 5, 3r before Judge Steven J. McAuliffe in Ctrm 5. (amm) (Entered:
02/23/2001)

 

02/23/2001

71

ORDER as to Chad E. Austin re Disposition of Sealed Document(s) [64-1], [61-1] .
Unless alternative response is received, document(s) will be unsealed & docketed & filed.
Set sealed document deadline for 3/15/01 for Chad E. Austin, for USA . ( Signed by Judge
Steven J. McAuliffe ) (amm) (Entered: 02/23/2001)

 

03/01/2001

72

FINANCIAL AFFIDAVIT by Chad E. Austin (amm) (Entered: 03/01/2001)

 

03/02/2001

ENDORSED ORDER as to Chad E. Austin granting [72-1] financial affidavit as to Chad
E. Austin (1) effective 2/24/01( Entered by Magistrate Judge James R. Muirhead ) (amm)
(Entered: 03/02/2001)

 

03/02/2001

73

CJA 20 for Chad E. Austin effective 2/24/01 . Appointment of David H. Bownes as
court-appointed counsel for resentencing . Review case for submission of final voucher
by 8/29/01 for David H. Bownes .(Signed by James R. Starr,Clerk) (amm) (Entered:
03/02/2001)

 

03/23/2001

ACTION BY CLERK OF COURT: as to Chad E. Austin Document #61,64 are filed and
unsealed [71-1] order has been filed there being no objection. (amm) (Entered:
03/23/2001)

 

03/23/2001

74

PETITION by USA for Writ of Habeas Corpus ad prosequendum as to Chad E. Austin
(amm) (Entered: 03/23/2001)

 

03/23/2001

WRIT of Habeas Corpus ad Prosequendum issued as to Chad E. Austin for 4/2/01 (amm)
(Entered: 03/23/2001)

 

03/30/2001

75

BRIEF MEMORANDUM by Chad E. Austin for clarification relating to sentencing
issues. (amm) (Entered: 03/30/2001)

 

04/02/2001

RE Chad E. Austin: RE-SENTENCING held Chad E. Austin (1) count(s) 1, 2, 3r, 4, 5

 

14 of 17

before Judge Steven J-McAuliffe in ctrnt 2, Court Reporter/Tape #: S- Kulacz (amm)—~—
(Entered: 04/02/2001)

 

 

04/02/2001

 

76

 

AMENDED JUDGMENT: Chad E. Austin (1) count(s) 1,2 , 3r, 4, 5. Deft is hereby
committed to the custody of the Bureau of Prisons to be imprisoned for a total term of
225 months. On Count 1, 102 months of which shall be served concurrently with & 60
months of which shall be served consecutively the Massachusetts State sentence now
being served. It is further ordered that defendant is committed to the Bureau Prisons to be
imprisoned for a term of 120 months on each Counts 3, 4 & 5, such terms to be served

 

4/19/2013 2:24 PM

 
-M/ECF - U.&. District Court:nhd https://ecf.nhd.circ1.den/cgi-bin/DktRpt.p!?122717482552834-L_1_ 0-1

concurrently with each other and with the sentence on Count 1, and effective this date,
concurrently with the Massachusetts state sentence now being served. It is further
ordered that the defendant is hereby committed to the Bureau of Prisons to imprisoned
for a term of 60 months on Count 2, said to be served consecutively to the instant federal
sentence on Counts 1, 3, 4 & 5 and consecutively with the Massachusetts State sentence
now being served; Supervised Release for 5 years on Count 1 and terms of 3 years on
each of counts 3,4 & 5, all such terms to run concurrently w/standard conditions; Special
Conditions, to provided any financial info, shall not incur new credit charges, shall
participate in drug/alcohol treatment program, abstain from alcohol, shall participate in
mental health treatment program, shall submit to searches, shall not possess or under his
control any dangerous weapons; Special Penalty Assessment $500; Restitution $2,000 to
Amica Mutual Insurance Co. balance due 30 days after date of judgment in installments;
Remanded to US Marshall. ( Signed by Judge Steven J. McAuliffe ) (amm) (Entered:
04/02/2001)

04/05/2001 77 | AMENDED JUDGMENT: Chad E. Austin (1) count(s) 1,2, 3r, 4,5. Deft is hereby
committed to the custody of the Bureau of Prisons to be imprisoned for a total term of
222 months. On Count 1, 115 months of which shall be served concurrently with & 60
months of which shall be served consecutively with the Massachusetts State sentence
now being served. It is further ordered that defendant is committed to the Bureau of
Prisons to be imprisoned for a term of 120 months on each of Counts 3, 4 & 5, such terms
to be served concurrently with each other and with the sentence on Count 1, and
effective this date, concurrently with the Massachusetts state sentence now being served.
It is further ordered that the defendant is hereby committed to the Bureau of Prisons to be
imprisoned for a term of 60 months on Count 2, said sentence to be served consecutively
to the instant federal sentence on Counts 1, 3, 4 & 5 and consecutively with the
Massachusetts State sentence now being served; Supervised Release for 5 years on Count
1 and terms of 3 years on each of counts 3,4 & 5, all such terms to run concurrently
w/standard conditions; Special Conditions, to provided any financial info, shall not incur
new credit charges, shall participate in drug/alcohol treatment program, abstain from
alcohol, shall participate in mental health treatment program, shall submit to searches,
shall not possess or have under his control any dangerous weapons, Special Penalty
Assessment $500; Restitution $2,000 to Amica Mutual Insurance Co, $500 due
immediately, balance 30 days after date of judgment in installments; Remanded to US
Marshall. ( Signed by Judge Steven J. McAuliffe ) (amm) (Entered: 04/05/2001)

05/09/2001 78 | FINAL CJA 20 Authorization to pay David H. Bownes for defendant Chad E. Austin,
Amount: $704.10 re: [73-1] cja appointment ( Signed by Judge Steven J. McAuliffe ) (jeb)
(Entered: 05/10/2001)

11/13/2001 79 | MOTION by Chad E. Austin for copies of in-camera transcript and audio tape (amm)

 

 

 

 

(Entered: 11/14/2001)
11/19/2001 ENDORSED ORDER as to Chad E. Austin granting [79-1] motion for copies of

in-camera transcript and audio tape as to Chad E. Austin (1) ( Entered by Judge Steven J.
McAuliffe ) (amm) (Entered: 11/19/2001)

 

 

 

01/02/2002 80 | MOTION by Chad E. Austin to Vacate under 28 U.S.C. 2255 (See Civil Case #
C.02-1-M). (jeb) (Entered: 01/02/2002)
05/01/2002 84 | MOTION by Chad E. Austin for Correction of Remanded Amended Judgment "Clerical

Mistakes" clerk's office forwarded copy of pleading to USA 5/2/03; Objections to Motion
due by 5/19/03 for USA (jab) (Entered: 05/02/2003)

03/12/2003 81 | MOTION by Chad E. Austin For Correction of Sentence and Writ of Habeas Corpus to
be Brought before this Court for Correction of Sentence served, in hand (by clerk's
office) on 3/12/03; Objections to Motion due by 3/26/03 for USA (jab) (Entered:

 

 

 

 

 

 

15 of 17 4/19/2013 2:24 PM
M/ECF - U.S. District Court:nhd https://ecf.nhd.cire1.den/cgi-bin/DkiRpt pl? 122717482552834-L_1_0-1

03/12/2003) « :

03/17/2003 82 | OBJECTION by USA as to Chad E. Austin re: [81-1] motion For Correction of Sentence
and Writ of Habeas Corpus to be Brought before this Court for Correction of Sentence
(jab) (Entered: 03/17/2003)

03/26/2003 83 | RESPONSE to [82-1] motion objection by Chad E. Austin . (jab) (Entered: 03/26/2003)

04/18/2003 ENDORSED ORDER as to Chad E. Austin denying [81-1] motion For Correction of
Sentence and Writ of Habeas Corpus to be Brought before this Court for Correction of
Sentence as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) Gab)
(Entered: 04/21/2003)

 

 

 

 

 

04/22/2003 ENDORSED ORDER as to Chad E. Austin denying [83-1] response/motion to clear up
facts as to Chad E. Austin (1) ( Entered by Judge Steven J. McAuliffe ) (jab) (Entered:
04/22/2003)

05/23/2003 ENDORSED ORDER as to Chad E. Austin denying [84-1] motion for Correction of

Remanded Amended Judgment "Clerical Mistakes" as to Chad E. Austin (1). Motion
denied. See doc. no. 77, Amended Judgment dated 4/5/01, ( Entered by Judge Steven J.
McAuliffe ) (jab) (Entered: 05/23/2003)

01/06/2004 @ | File located at National Archives and Records Administration (NARA), Waltham, MA.
Transfer No. XXX-XX-XXXX, Location No. C13582, Box No. 5 (jeb, ) (Entered:
01/06/2004)

MOTION To Correct Illegal Sentence by Chad E. Austin. Served on 3/8/2013. Follow up
on Objection on 3/28/2013. (Attachments: # 1 Memorandum of Law, #2 Appendix - List
of Exhibits, # 3 Exhibit 1 - Excerpts from Sentencing Transcript, pgs. 46-53, # 4 Exhibit 2
- Defendant's Memorandum and Order re: Motion to Correct Illegal Sentences in MA
State Court, # 5 Exhibit 3 - Commonwealth of MA - Essex Superior Court - Case
Summary (see pg. 7 - verification of defendant's present sentence.) (jab) (Entered:
03/11/2013) . ,

 

 

03/11/2013 a

IR

 

03/13/2013

IR

ADDENDUM/Cover Letter re: 85 MOTION To Correct Illegal Sentence re 77 Amended
Judgment by Chad E. Austin. (jab) (Entered: 03/13/2013)

OBJECTION by USA as to Chad E. Austin re 85 MOTION To Correct Illegal Sentence re
77 Amended Judgment,,,,,, . (Feith, Donald) (Entered: 04/03/2013)

04/04/2013 @ | ENDORSED ORDER denying 85 MOTION To Correct Dlegal Sentence re 77
Amended Judgment as to Chad E. Austin (1). Text of Order: Denied. So Ordered by
Judge Steven J. McAuliffe. (jab) (Entered: 04/04/2013)

04/15/2013 @ 88 | NOTICE OF APPEAL by Chad E. Austin re Order on Motion MOTION To Correct

Illegal Sentence - Filing fee not paid. File-stamped copy to be sent to parties/USCA by
Clerks Office.

 

s @

04/03/2013

 

 

NOTICE TO COUNSEL: Counsel should register for a First Circuit CM/ECF
Appellate Filer Account at http://pacer.psc.uscourts.gov/emecf/, Counsel and pro se
parties should also review the First Circuit requirements for electronic filing by |
visiting the CM/ECF Information section at http://www.cal.uscourts.gov/efiling.htm
(jab) (Entered: 04/15/2013)

 

 

 

04/18/2013 @ 89 | Appeal Cover Sheet as to Chad E. Austin re 88 Notice of Appeal. (jab) (Entered:
04/18/2013)
04/18/2013 @ 90 | Clerk's Certificate transmitting Record on Appeal to US Court of Appeals, documents

numbered 85, 86, 87, Endorsed Order on Doc. No. 85, 88 and 89, as to Chad E. Austin to
USCA re 88 Notice of Appeal. Presentence Investigation Report is attached in a sealed

 

 

 

 

 

‘of 17 4/19/2013 2:24 PM .
CM/ECF -.235, District Céurtnbd

hitris:/ecfnhd (cited den/cgi bin/DERptp!?022717482552834-L 1 0-1

envelope. A copy of the Notice of Appeal mailed to all parties this date. (jab) (Entered:
04/18/2013)

 

 

04/18/2013

 

 

Appellate Case Number: 13-1485 CCA for 88 Notice of Appeal filed by Chad E. Austin.
(jab) (Entered: 04/18/2013)

 

 

 

17 of 17

4/19/2013 2:24 PM
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 83 of 98

EXHLBXIT
f DE or pie
/f

PP diet Sonteaci ( (CX Schine Monuald
Chapter Five ~Determixing re Sentence
Yor G Li" lemting the TOTAL Sentence.
OF rm Prizoament

/

§5G1.3.Imposition of a Sentence on a Defendant Subject to an Undischarged Term of Imprisonment

(a) If the instant offense was committed while the defendant was serving a term of imprisonment (including
work release, furlough, or escape status) or after sentencing for, but before commencing service of, such
term of imprisonment, the sentence for the instant offense shall be imposed to run consecutively to the
undischarged term of imprisonment.

(b) If subsection (a) does not apply, and the undischarged term of imprisonment resulted from offense(s)
that have been fully taken into account in the determination of the offense level for the instant offense, the
sentence for the instant offense shall be imposed to run concurrently to the undischarged term of
Imprisonment,

(c) (Policy Statement) In any other case, the sentence for the instant offense may be imposed to run
concurrently, partially concurrently, or consecutively to the prior undischarged term of imprisonment to
achieve a reasonable punishment for the instant offense.

Commentary

Application Notes:

I. Consecutive sentence - subsection (a) cases. Under subsection (a), the court shall impose a
consecutive sentence when the instant offense was committed while the defendant was serving an
undischarged term of imprisonment or after sentencing for, but before commencing service of, such term
of imprisonment.

2, Adjusted concurrent sentence - subsection (b) cases. When a sentence is imposed pursuant to
subsection (b), the court should adjust the sentence for any period of imprisonment already served as a
result of the conduct taken into account in determining the guideline range for the instant offense if the
court determines that period of imprisonment will not be credited to the federal sentence by the Bureau
of Prisons. Example: The defendant is convicted of a federal offense charging the sale of 30 grams of
cocaine. Under §1B1.3 (Relevant Conduct), the defendant is held accountable for the sale of an
additional 15 grams of cocaine, an offense for which the defendant has been convicted and sentenced in
state court. The defendant received a nine-month sentence of imprisonment for the state offense and has
served six months on that sentence at the time of sentencing on the instant federal offense. The guideline
range applicable to the defendant is 10-16 months (Chapter Two offense level of 14 for sale of 45 grams
of cocaine; 2-level reduction for acceptance of responsibility; final offense level of 12; Criminal History

 

Category I). Thé court determines that a sentence of 13 months provides the appropriate total
punishment. Because the defendant has already served six months on the related state charge as of the

Historical Sentencing Guidelines Manuals 1
© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

+
é

i
NG
Co
con
Cc:
ds
¢ rf
date of sentencing on the instant federal offense, a sentence of seven months, imposed to run
concurrently with the three months remaining on the defendant's state sentence, achieves this result. For
clarity, the court should note on the Judgment in a Criminal Case Order that the sentence imposed is not
a departure from the guideline range because the defendant has been credited for guideline purposes

under §5G1.3(b) with six months served in state custody that will not be credited to the federal sentence
under 18 U.S.C. § 3585(b).

3. Concurrent or consecutive sentence - subsection (c) cases. In circumstances not covered
undersubsection (a) or (b), subsection (c) applies. Under this subsection, the court may impose a
sentence concurrently, partially concurrently, or consecutively. To achieve a reasonable punishment and
avoid unwarranted disparity, the court should consider the factors set forth in 18 U.S.C. § 3584
(referencing 18 U.S.C. § 3553(a)) and be cognizant of:

(a) the type (e.g., determinate, indeterminate/parolable) and length of the prior undischarged sentence;
(®) the time served on the undischarged sentence and the time likely to be served before release;

(o) the fact that the prior undischarged sentence may have been imposed in state court rather than
federal court, or at a different time before the same or different federal court; and

(d) any other circumstance relevant to the determination of an appropriate sentence for the instant

offense.

4. Partially concurrent sentence. In some cases under subsection (c), a partially concurrent sentence may
achieve most appropriately the desired result. To impose a partially concurrent sentence, the court may
provide in the Judgment in a Criminal Case Order that the sentence for the instant offense shall
commence (A) when the defendant is released from the prior undischarged sentence, or (B) on a specified
date, whichever is earlier. This order provides for a fully consecutive sentence if the defendant is
released on the undischarged term of imprisonment on or before the date specified in the order, and a
partially concurrent sentence if the defendant is not released on the undischarged term of imprisonment
by that date.

5. Complex situations. Occasionally, the court may be faced with a complex case in which a defendant
may be subject to multiple undischarged terms of imprisonment that seemingly call for the application of
different rules. In such a case, the court may exercise its discretion in accordance with subsection (c) to
fashion a sentence of appropriate length and structure it to run in any appropriate manner to achieve a

 

reasonable punishment for the instant offense.

Historical Sentencing Guidelines Manuals
© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

 

 

 

  

  

 

 

 

 

 

 

 

 

 

 

 

 

  

   

 

 

  

 

 

 

 

Bod

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: : apf
ae ay .
bo

 

ey cartes -
: . el,
: et woe
a) . Bo
t Stay ts .
1 yet » 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 88 of 98

EXHIBIT

 

 

 

 
BERHN 540*23 * SENTENCE MONITORING * 03-20-2020
PAGE 001 * COMPUTATION DATA * 14:49:34
AS OF 03-20-2020

REGNO..: 02205-049 NAME: AUSTIN, CHAD E

FBI NO...........: 570634PAS DATE OF BIRTH: 06-14-1973 AGE: 46
ARS1.............: BER/A-DES

UNIT... . 2. ee ees : B UNIT QUARTERS.....: BO2-201U
DETAINERS........: NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 09-07-2024

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 03-07-2025 VIA GCT REL

ween nee nee e---------- CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION...........: NEW HAMPSHIRE
DOCKET NUMBER... 1... ccc eee ences : 1:98CRO00131-001
JUDGE... ee ee ee ees : MCAULIFFE
DATE SENTENCED/PROBATION IMPOSED: 11-12-1999
DATE COMMITTED..............200- : 12-19-2016
HOW COMMITTED... 2... 0.00 cece eeee : US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............: NO

FELONY ASSESS MISDMNR ASSESS FINES Costs
NON-COMMITTED.: $500.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $2,000.00

oe cee n ne eee een ne eee nee CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 551 18:2113 ROBBERY BANK
OFF/CHG: 18:2113 (A) (D) :BANK ROBBERY

SENTENCE PROCEDURE. ...-.-.ee ee : 3559 PLRA SENTENCE

SENTENCE IMPOSED/TIME TO SERVE. : 115 MONTHS

TERM OF SUPERVISION..........-.5 5 YEARS

NEW SENTENCE IMPOSED...........: 102 MONTHS

BASIS FOR CHANGE...............: COURT ORDER MODIFYING SENTENCE
RELATIONSHIP OF THIS OBLIGATION

TO OTHERS FOR THE OFFENDER....: 60MOS CS STATE

DATE OF OFFENSE..........2-2005- : 02-11-1998

GO0002 MORE PAGES TO FOLLOW

 
 

 

     

 
   

   

 

    

   

   

 

               

 

 

 

 

 

 

 

 

     

 

 

      

 

 

      

 

 

 

 

 

 

. - - Sop ah : /

© a ft

. i

. et Me ‘ .
Cog out - : ‘ . .
ae : : oe -
. . ‘ rls at . eons ' . .
eld
: ; Lo!
. a Totes me . ‘ . oo . .
. “ ~ « bot - me i . Log i oe
. Tf

 

 
 

 

 

 
BERHN 540*23 * SENTENCE MONITORING * 03-20-2020
PAGE 002 * COMPUTATION DATA * 14:49:34
AS OF 03-20-2020

REGNO..: 02205-049 NAME: AUSTIN, CHAD E

we ce ee ene eee ee CURRENT OBLIGATION NO: 020 ---------------------------
OFFENSE CODE....: 130 18:924(C) FIREARMS LAWS FSA INELIGIBLE
OFF/CHG: 18:924(C):USE OF A FIREARM IN A CRIME OF VIOLENCE

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 60 MONTHS
RELATIONSHIP OF THIS OBLIGATION

TO OTHERS FOR THE OFFENDER....: CS TO ALL
DATE OF OFFENSE.............+..-2 02-11-1998

ween nee eee eee eee eee CURRENT OBLIGATION NO: 030 ---------------------------

OFFENSE CODE....: 136 18:922(G) FIREARMS,GUN CNTL

OFF/CHG: 18:922(G) (1):POSSESSION OF A FIREARM BY A PROHIBITED PERSON
18:2314:INTERSTATE TRANSPORTATION OF STOLEN PROPERTY 18:2312:
INTERSTATE TRANSPORTATION OF A STOLEN MOTOR VEHICLE (CTS3,4,5)

SENTENCE PROCEDURE.........---45 : 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 120 MONTHS
TERM OF SUPERVISION...........- : 3 YEARS
RELATIONSHIP OF THIS OBLIGATION

TO OTHERS FOR THE OFFENDER....: CC TO ALL
DATE OF OFFENSE..........2.+++.2 02-11-1998

ees CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 03-10-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 10-03-2017 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010, 010 020, 010 030

G0002 MORE PAGES TO FOLLOW

 
BERHN 540*23 * SENTENCE MONITORING * 03-20-2020
PAGE 003 OF 003 * COMPUTATION DATA * 14:49:34
AS OF 03-20-2020

REGNO..: 02205-049 NAME: AUSTIN, CHAD E

DATE COMPUTATION BEGAN..........: 06-02-2009

AGGREGATED SENTENCE PROCEDURE...: AGGREGATE GROUP 800 PLRA

TOTAL TERM IN EFFECT...........+3 222 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 18 YEARS 6 MONTHS

AGGREGATED TERM OF SUPERVISION..: 5 YEARS

EARLIEST DATE OF OFFENSE........ > 02-11-1998

TOTAL PRIOR CREDIT TIME.........: 0

TOTAL INOPERATIVE TIME..........: 0

TOTAL GCT EARNED AND PROJECTED..: 999

TOTAL GCT EARNED...........-e-0068 540

STATUTORY RELEASE DATE PROJECTED: 03-07-2025

EXPIRATION FULL TERM DATE.......: 12-01-2027

TIME SERVED... ... ce eee reer e eee : 10 YEARS 9 MONTHS 19 DAYS
PERCENTAGE OF FULL TERM SERVED..: 58.3

PROJECTED SATISFACTION DATE.....: 03-07-2025

PROJECTED SATISFACTION METHOD...: GCT REL

REMARKS.......: 01-26-17:COMP ENTERED, REL FROM STATE ON 10-28-16 & 120MOS

CONSECUTIVE TO THE STATE REFER TO PSIN'S. JDB/D
COURTS INTENT IS 120M(10Y) CS TO STATE, SEE OTH-2 IN FILE.
3-10-20: FSA/GCT UPD D/JNW

GO000 TRANSACTION SUCCESSFULLY COMPLETED

 
 

 

       

     

     

 

           

   

 

 

    

   

   

       

 

 

 

 

 

 

     

 

. . . : . :
. . at . soe —— :
a . + n rly + ne .
- ot ° note oo "; ' TO OY
. ’ + 7
'
wf wee : . Adi

 

 

 
BERHN 542*22 *

SENTENCE MONITORING * 03-20-2020
PAGE 001 OF 001 * GOOD TIME DATA * 14:49:47
. AS OF 03-20-2020
-REGNO...: 02205-049 NAME: AUSTIN, CHAD E
ARS 1...: BER A-DES PLRA
COMPUTATION NUMBER..: 010 PRT ACT DT:
LAST UPDATED: DATE.: 03-10-2020 FACL..: DSC CALC: AUTOMATIC
UNIT................: B UNIT QUARTERS............: BO2-201U
DATE COMP BEGINS....: 06-02-2009 COMP STATUS......... : COMPLETE
TOTAL JAIL CREDIT...: 0 TOTAL INOP TIME.....: 0
CURRENT REL DT...... : 06-09-2026 TUE EXPIRES FULL TERM DT: 12-01-2027

PROJ SATISFACT DT...:

: 03-07-2025 FRI
ACTUAL SATISFACT DT.:

PROJ SATISF METHOD..: GCT REL

DAYS REMAINING......:
GED PART STATUS.....:

START
DATE
06-02-2009
06-02-2010
06-02-2011
06-02-2012
06-02-2013
06-02-2014
06-02-2015
06-02-2016
06-02-2017
06-02-2018
06-02-2019
06-02-2020
06-02-2021
06-02-2022
06-02-2023
06-02-2024
06-02-2025
06-02-2026
06-02-2027

TOTAL EARNED AMOUNT
TOTAL EARNED AND PROJECTED AMOUNT

GO005

STOP
DATE
06-01-2010
06-01-2011
06-01-2012
06-01-2013
06-01-2014
06-01-2015
06-01-2016
06-01-2017
06-01-2018
06-01-2019
06-01-2020
06-01-2021
06-01-2022
06-01-2023
06-01-2024
06-01-2025
06-01-2026
06-01-2027
12-01-2027

MAX POSSIBLE TO

DIS
54
54
54
S54
54
54
54
54
54
54
54
54
54
54
54
54
54
54
27

FFT

54
108
162
216
270
324
378
432
486
540

ACTUAL SATISF METHOD:
FINAL PUBLC LAW DAYS:
DEPORT ORDER DATED..:

ACTUAL TOTALS VESTED VESTED
DIS FFT AMOUNT DATE
ce eee tee eee eens 999

TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

 
Case 1:20-cv-00506-SM Document 1-2 Filed 04/27/20 Page 97 of 98

 

 
BP-AQ148 INMATE REQUEST TO STAFF CDFRM
JUNE 10

Died eae BEARTMENT OE SCE nce ma EDERAL BUREAU OF PRISONS

   

 

 

 

 

 

TO: (Name and Title of Staff Member) DATE:
R&D STAFF (In Re: Sentence Comp.) 2/4/20
FROM: CHAD E.“AUSTIN REGISTER NO.: 07905-049
WORK ASSIGNMENT: | unre:
UNASSIGNED

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in crder to successfully respond to your
request. Please advise how FBOP begins my Sentence Computation at 6/2/09
where the term of Federal confinement was imposed on 11/12/99. The
term of Federal confinement was impysed concurrently on 11/12/99 -- it
began that day and ran uninterrupted from that date. Thus, I have now
served over 20 years directly om the instant term of Federal
confinement. The Sentencing Court imposed this Federal term of
confinement concurrently pursuant 13 U.S.c. § 3584. Thus, I have now
completed all terms of coafinenent -- both Federally an in
Masachusetts -- end em entitled t:> immediate release. The current
Sentence .computation is in evror. Please issue a Tew sentence
computation in accordance with the proper 1999 effective cate as set

i

forth on the Judgment & Commitment. (ee Attached)

 

~-Thank you.

 

Eat

nIS2OSTTION: —— " aoe SESS UETOFT OS CRUE Ete EEE
Cory to Your Senbence. Comp certr Vel (0 eon] She ~s Your Com?
Selec ran w ‘ ; .
S “A b o* four pr coll re levee dale 7 raf oe w/ Fal\ berm
Ib} 1/39.

 

 

Signature Staff Member Date
22 3 |e / 20

Record Copy - File; Copy 4 Inmate

PDF Prescribed by £5511

This form replaces BP?-148.070 dated Oct 86
and BP-S148,070 APR 94°

FRLE IN SECTION 6 UNLESS APPROPRIATE FOR Prmarbatyy FOLDER SECTION 6
